--------------------------------------------------------------------------------

Back to Form 8-K [form8-k.htm]
Exhibit 10.1
 


STATE AGENCY (Name and Address):
 
NYS Comptroller's Number: C021884
New York State Department of Health
Office of  Health Insurance Programs
Division of Manged Care and Program Evaluation
Empire State Plaza
Corning Tower, Room 2074
Albany, NY 12237
 
Originating Agency Code: 12000
CONTRACTOR (Name and Address):
 
TYPE OF PROGRAM:
WellCare of New York, Inc.
11 West 19th Street
New York, New York 10011
 
Managed Long-Term Care
CHARITIES REGISTRATION NUMBER:
 
CONTRACT TERM:
N/A
 
FROM: July 1,  2007
FEDERAL TAX IDENTIFICATION NUMBER:
 
TO: December 31, 2009
141676443
 
 
MUNICIPALITY NUMBER (if applicable):
FUNDING AMOUNT FOR CONTRACT TERM:
Based on approved capitation rates
N/A
 
 
STATUS:
 
(X) IF MARKED HERE, THIS CONTRACT IS RENEWABLE FOR TWO ADDITIONAL ONE YEAR
PERIODS SUBJECT TO THE APPROVAL OF THE NYS DEPARTMENT OF HEALTH AND THE OFFICE
OF THE STATE COMPTROLLER.
CONTRACTOR IS [ ] IS NOT [X]
A SECTARIAN ENTITY
 
CONTRACTOR IS [ ]   IS NOT [X] A
NOT-FOR-PROFIT ORGANIZATION
 
CONTRACTOR IS [X]   IS NOT [ ]
A NY STATE BUSINESS ENTERPRISE
 
BID OPENING DATE: N/A Contractor is legislatively named in accordance with
statue 4403-f
 




--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures
 
CONTRACTOR SIGNATURE
STATE AGENCY SIGNATURE
 
By:    /s/  Todd S. Farha          
Kathleen Shure
 
Title: President & CEO
Title: Director, Division of Managed Care and Program Evaluation, Office of
Health Insurance Programs
 
Date: 5/31/2007
Date: 6/27/07
 
 
State Agency Certification:
In addition to the acceptance of this contract, I also certify that original
copies of this signature page will be attached to all other exact copies of this
contract.



STATE OF FLORIDA


County of Hillsborough
 
On the 31 Day of May, 2007, before me personally appeared Todd S. Fahra to me
known, who being by me duly sworn, did depose and say that he/she resides at
Tampa, Florida that he is the President & CEO of WellCare of New York, Inc. the
corporation described herein which executed the foregoing instrument; and that
he/she signed his/her name thereto by order of the board of directors of said
corporations.


Notary
 



--------------------------------------------------------------------------------




APPENDICES


APPENDICES TO THIS AGREEMENT AND INCORPORATED BY REFERENCE INTO THE AGREEMENT


APPENDIX A: New York State Standard Contract Clauses, June 2006
APPENDIX B: Reserved
APPENDIX  C: Certification Regarding Lobbying
APPENDIX D. Standard Form LLL Disclosure of Lobbying Activities
APPENDIX E-1:  Proof of Workers'Compensation Coverage
APPENDIX  E-2: Proof of Disability Insurance Coverage
APPENDIX F: Service Area and Ages of Population Served
APPENDIX  G: Managed Long Term Care Covered and Non-Covered Services
APPENDIX H: Schedule of Capitation Rates
APPENDIX I:  Reserved
APPENDIX J: Definitions
APPENDIX K:  Grievance System, Member Handbook Language and Service
Authorization Requirements
APPENDIX L: Managed Long-Term Care Enrollee Rights
APPENDIX M:  Managed Long-Term Care Plan Information Requirements
APPENDIX X:  Modification Agreement Form (to accompany modified appendices for
Changes in term or consideration on an existing period or for renewal periods.)

 
Managed Long-Term Contract
2007
APPENDICES
 



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Article I Term of Contract, Renewal and Termination
 
A.Term
2
B. Renewal
2
C.Termination of the Contract by the Department
2
D. Termination of the Contract by the Contractor
3
E.  Other Termination Reasons
3
F.  Contract Expiration and Contractor Termination/Phase-out Plan
4
G.  Effect of Termination on New Enrollments
5
Article II Statutory and Regulatory Compliance
6
Article III Contractor Service Area and Ages of Population to Be Served
7
Article IV Eligibility for Managed Long-Term Care
8
Article V Obligations of the Contractor
10
A.Provisions of Benefits
10
B. Eligibility Activities of Contractor
10
C. Enrollment Process
12
D. Disenrollment Policy and Process
13
E.  Enrollee Protections
15
F.  Quality Assurance and Performance Improvement Program
16
G.  Marketing
18
H. Information For Potential Enrollees, Applicants and Enrollees
20
I.  Member and Provider Services
22
J.   Care Management
22
K.  Advance Directives
24
Article VI Payment
25
A. Capitation Payments
25
B. Modification of Rates during Contract Period
25
C. Rate-Setting Methodology
26
D. Payment of Capitation
26
E. Denial of Capitation Payments
27
F. Department Right to Recover Premiums
27
G. Third Party Health Insurance Determination
27
H.Contractor Financial Liability
28
I.  Spenddown and Net Available Monthly Income
28
J. No Recourse Against Enrollees
28
K. Notification Requirements to LDSS Regarding Enrollees
28
L. Contractor's Fiscal Solvency Requirements
29
Article VII Contractor Relationship with Subcontractors
30
A.Subcontractor/Provider Relations
30
B.  Full Responsibility Retained
30
C. Required Provisions
31
D. List of Covered Services and Subcontractors
33
E.  Provider Termination Notice
33
F.  Recovery of Over Payments to Providers
33
Article VIII Records, Reporting and Certification Requirements
34
A. Maintenance of Contractor Performance Records
34
B. Maintenance of Financial Records and Statistical Data
34
C. Access to Contractor Records
34
D. Retention Periods
35
E.  Reporting Requirements
35


--------------------------------------------------------------------------------



F.  Data Certifications
38
G. Notification of Changes in Reporting Due Dates Requirements or Formats
38
H.Ownership and Related Information Disclosure
39
I.  Role of Compliance Officer and Compliance Committee
39
J. Public Access to Records
39
K. Professional Discipline
39
L.  Certification Regarding Individuals Who have been Debarred or Suspended
Federal or State Government
40
M. Conflict of Interest Disclosure
40
Article IX Intermediate Sanctions
41
Article X General Requirements
43
A. Authorized Representative With Respect to Contract
43
B. Confidentiality
43
C. Additional Actions and Documents
43
D. Relationship of the Parties, Status of the Contractor
44
E. Nondiscrimination
44
F. Employment Practices
44
G. Dispute Resolution
44
H. Assignment
45
I.  Binding Effect
45
J. Limitation on Benefits of this Contract
45
K. Entire Contract
45
L. Conflicting Provisions
45
M. Modification
45
N. Headings
46
O. Pronouns
46
P. Notices
46
Q. Partial Invalidity
47
R. Force Majeure
47
S. Survival
47
T. State Standard Appendix A
48
U. Indemnification of the Department
48
V. Environmental Compliance
48
W. Energy Conservation
49
X. Prohibition on Use of Federal Funds for Lobbying
49
Y. Waiver of Breach
49
Z. Choice of Law
49
AA. Executory Provision and Federal Funds
50
BB. Renegotiation
50
CC. Affirmative Action
50
DD. Omnibus Procurement Act of 1992
52
EE. Fraud and Abuse
53
FF. Nondiscrimination in Employment in Northern Ireland
53
GG. Contract Insurance Requirements
53
HH. Minority And Women Owned Business Policy Statement
54
II. Provisions Related to New York State Information Security Breach and
Notification Act
55


--------------------------------------------------------------------------------



MANAGED LONG-TERM CARE CONTRACT


This CONTRACT is hereby made by and between the State of New York Department of
Health, hereinafter called the "Department" and WellCare of New York, Inc.,
hereinafter called the "Contractor" identified on the face page hereof.


WHEREAS, the Department is the single State agency charged with the
responsibility for administration of the New York State Medical Assistance
Program (Medicaid), Title 11 of Article 5 of the Social Services Law; and


WHEREAS, the Contractor has been certified as a managed long-term care plan
pursuant to Section 4403 -f of Article 44 of the Public Health Law;


WHEREAS, the Contractor represents that the Contractor is able and willing to
provide and arrange for health and long-term care services on a capitated basis
in accordance with New York State Public Health Law Section 4403-f;


NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements hereinafter set forth, the Parties hereto agree as follows:


1



--------------------------------------------------------------------------------




ARTICLE I


TERM OF CONTRACT, RENEWAL AND TERMINATION


A.        Term of Contract


Term: The Contract shall begin on and, unless terminated sooner as permitted by
the terms of this Contract, end on the dates identified on the face page hereof.


B.        Renewal


The Department, with the approval of the State Comptroller or his designee, may
extend the term of the Contract for up to two (2) additional one (1) year terms.
Standard Appendix X is the form to be used in extension of this Contract. The
Department will provide written notice to the Contractor of extension of the
term of the Contract at least ninety (90) days prior to the end of the term.


C.       Termination of the Contract by the Department


1. 
The Department shall have the right to terminate this Contract, if the
Contractor, in the Department's determination:

   (a.) Takes any action that threatens the health, safety, or welfare of any
Enrollee;

   (b.) Has engaged in an unacceptable practice under 18 NYCRR PART 515;

   (c.)  Has failed to substantially comply with applicable standards of the
Public Health Law and regulations, or has had its certificate of authority
suspended, limited, or revoked;

   (d.)  Materially breaches the Contract or fails to comply with any term or
condition of this Contract and such breach or failure is not cured within twenty
(20) days, or such longer period as the Department may allow, of the
Department's notice of breach or noncompliance;

   (e.)  Becomes unable to meet its obligations in the normal course of business
including but not limited to circumstances beyond its control and changes to the
provider network affecting Enrollee access; or

   (f.)  Brings a proceeding voluntarily, or has a proceeding brought against it
involuntarily, under Title 11 of the U.S. Code (the Bankruptcy Code) and the
petition is not vacated within thirty (30) days of its filing.


2



--------------------------------------------------------------------------------




2.  
The Department shall give the Contractor written notice of termination of this
Contract, specifying the applicable termination provision(s) and the effective
date of termination.



3.  
The State reserves the right to terminate this agreement in the event it is
found that the certification filed by the Contractor in accordance with New York
State Finance Law 139-k was intentionally false or intentionally incomplete.
Upon such finding, the State may exercise its termination right by providing
written notification to the Contractor is accordance with the written
notification terms of this Contract.



D.   Termination of the Contract by the Contractor
 
1.
The Contractor shall have the right to terminate this Contract, if the
Department:

  (a.)  fails to make agreed-upon payments in a timely and accurate manner;

  (b.) materially breaches the Contract or fails to comply with any material
term or condition of this Contract.

 
2.  
Contractor shall allow twenty (20) days, or such longer period as the Contractor
may permit, from the time of the Contractor's written notice of deficiency, for
the Department to cure the identified deficiency.



3.  
The Contractor shall give the Department written notice specifying the reason(s)
for and the effective date of the termination, which shall not be less time than
will permit an orderly disenrollment of Enrollees to the Medicaid
fee-for-service program or transfer to another managed long-term care plan, but
no more than 90 days.



E. Other Termination Reasons


1.  
This Contract may be terminated by the Contractor or the Department as of the
last day of any month upon no more than 90 days prior written notice to the
other Party so as to ensure an orderly transition. Notwithstanding this
provision, the Contractor agrees to comply with Sections F and G of this
Article.



2.  
This Contract shall be terminated immediately if federal financial participation
in the costs hereof becomes unavailable or if State funds sufficient to fulfill
the obligation of the Department hereunder are not appropriated by the State
Legislature. The Department will give the Contractor prompt written notice of
such termination of this Contract.



3.  
This Contract may be terminated in accordance with the provisions of Article X
Section BB, Renegotiation.



3



--------------------------------------------------------------------------------




F. Contract Expiration and Contractor Termination/Phase-Out Plan


1.  
The Contractor hereby agrees that in the event this Contract is terminated by
either Party that the Contractor will continue to provide Covered Services to
Enrollees until Enrollees are reinstated to fee-for-service care or transferred
to another managed long-term care plan. To the extent that such services are
provided by the Contractor to Enrollees prior to their disenrollment into a
fee-for service program, the Contractor will continue to be reimbursed a premium
for such Enrollee. Upon expiration and non­renewal, or termination of this
Contract, the Contractor shall comply with the termination plan that the
Contractor has developed and that the Department has approved.



2.  
In the event that Contractor gives notice to terminate this Contract, the
Contractor shall submit a termination plan for Department approval with the
Contractor's notice of termination.



3.  
In the event that the Department gives notice to terminate this Contract, the
Contractor shall submit within fifteen (15) days of notice or such longer period
as the Department may allow a termination plan for Department approval.



4.  
Sixty (60) days prior to the date of termination, the Contractor shall advise
all current Enrollees of the termination by regular first class mail. In the
event that the termination date is established less than sixty (60) days in
advance, letters shall be mailed by regular first class mail within five (5)
days of the establishment of the termination date.



5.  
The Contractor shall communicate with LDSS(s) within fifteen (15) days of the
establishment of the termination date to offer LDSS(s) assistance and
information necessary to reinstate each Enrollee's Medicaid benefits through the
fee-for-service system or through enrollment in another managed long-term care
plan.



6.  
As soon as a termination date has been established and appropriate notice given
pursuant to this Contract by either the Contractor or the Department:



 
a.  the Contractor shall contact other community resources to determine
the availability of other programs to accept the Enrollees into their programs;



 
b.  the Contractor shall assist Enrollees by referring them, and by making their
care management record and other Enrollee service records available as
appropriate to health care providers and/or programs;



 
c.  the Contractor shall establish a list of Enrollees that is prioritized
according to those Enrollees requiring the most skilled care, and



 
d.  based upon the Enrollee's established priority and a determination of
the availability of alternative resources, individual care plans shall be
developed by the Contractor for each Enrollee in collaboration with the
Enrollee, the Enrollee's family and appropriate community resources.



4



--------------------------------------------------------------------------------




7.
In conjunction with such termination and disenrollment, the Contractor shall
provide such other reasonable assistance as the Department may request in
affecting that transition.
 
Upon completion of individual care plans and reinstatement of the Enrollee's
Medicaid benefits through the fee-for-service system or enrollment in another
managed long-term care plan, an Enrollee shall be disenrolled from the
Contractor's managed long-term care plan.

 
8.  
Within sixty (60) days of the date of termination of the Contract, an accounting
shall be prepared and submitted to the Department by or on behalf of the
Contractor for the establishment of a sum to be repaid to the Department by the
Contractor of funds advanced by the Department, if any, for coverage of
Enrollees for periods subsequent to the date of termination.



9.  
The Contractor shall maintain all books, records and other documents that may be
required pursuant to this Contract regarding the managed long-term care plan and
make such records available to the Department and all authorized representatives
of the State and federal government throughout the period that such records are
required to be maintained pursuant to this Contract.



G. Effect of Termination on New Enrollments


Once either Party has given notice of its intentions to terminate this Contract,
the Contractor shall suspend enrollment into its managed long-term care plan.


5



--------------------------------------------------------------------------------




ARTICLE II
STATUTORY AND REGULATORY COMPLIANCE
 
A.
The Contractor agrees to operate in compliance with the requirements of this
Contract, legislative and regulatory requirements including, but not limited to
42 Code of Federal Regulation (CFR) parts 434 and 438, New York State Public
Health Law Section 4403-f, and other applicable provisions of Article 44 and
Article 49 of New York State Public Health Law and implementing regulations.



B.
Covered services provided by the Contractor under this Contract shall comply
with all standards of the New York State Medicaid Plan established pursuant to
Section 363-a of the State Social Services Law and satisfy all other applicable
requirements of State Social Services and Public Health Law.
 

C.  The Contractor agrees to comply with all applicable laws, regulations, and
rules including

  
1. 
Title VI of the Civil Rights Act of 1964 as implemented by regulations at 45 CFR
part 80;

2. 
The Age Discrimination Act of 1975 as implemented by regulations at 45 CFR part
91;

3.  The Rehabilitation Act of 1973, as implemented by regulations at 45 CFR part
84;

4.  The Americans with Disabilities Act;

5.  The Health Insurance Portability and Accountability Act, and

6.  Other laws applicable to recipients of Federal funds.

 
D.
The Contractor is receiving federal payments under this Contract. The Contractor
and subcontractors paid by the Contractor to fulfill its obligations under this
Contract are subject to certain laws that are applicable to individuals and
entities receiving federal funds. The Contractor agrees to inform all
subcontractors that payments that they receive are, in whole or in part, from
federal funds.



E.
In the event that any provisions of this Contract conflicts with the provisions
of any statute or regulations applicable to a Contractor, the provisions of the
statute or regulations shall have control.

 
6



--------------------------------------------------------------------------------




ARTICLE III
CONTRACTOR SERVICE AREA AND AGES OF POPULATION TO BE SERVED


A.
For purposes of this Contract, the Contractor's service area shall consist of
the geographic area described in Appendix F of this Contract, which is hereby
made a part of this Contract as if set forth fully herein. The Contractor must
request written Department approval to reduce or expand its service area for
purposes of providing managed long-term care services. In no event, however,
shall the Contractor modify its service are until it has received such approval.
Any modifications made to Appendix F as a result of an approved request to
expand and reduce the Contractor's service area shall become effective
fifteen (15) days from the date of the written Department approval without the
need for further action on the part of the parties to this Contract.



B.
The age groups to be served by the Contractor are identified in Appendix F of
this Contract, which is hereby made a part of this Contract as if set forth
fully herein. The Contractor must request written Department approval to make
any changes in the age groups it serves under the Contract. In no event,
however, shall the Contractor make such a change until it has received such
approval. Any modifications made to Appendix F as a result of an approved
request to change the age groups served by the Contractor under this
Contract shall become effective fifteen (15) days from the date of the written
Department approval without the need for further action on the part of the
parties to this Contract.



7



--------------------------------------------------------------------------------




ARTICLE IV


ELIGIBILITY FOR MANAGED LONG-TERM CARE


A.
Except as specified in Sections B and C of this Article, an Applicant who
completes an enrollment agreement shall be eligible to enroll under the terms of
this Contract if he or she:

  1. meets the age requirements identified in Appendix F;

2. is a resident in the Contractor's service area;
3.  is determined eligible for Medicaid by the Local Department of Social
Services (LOSS);
4. is eligible for nursing home level of care (as of the time of enrollment);
5.  is capable, at the time of enrollment of returning to or remaining in
his/her home and community without jeopardy to his/her health and safety, based
upon criteria provided by the Department;
6. is expected to require at least one of the following services covered by the
plan and care management for at least 120 days from the effective date of
enrollment:

(a.) nursing services in the home;
(b.) therapies in the home;
(c.)  home health aide services;
(d.)  personal care services in the home;

(e.) adult day health care; or
(f.)  social day care if used as a substitute for in-home personal care
services, and;

 
7. has a physician who agrees to collaborate with the Contractor and the
Applicant or is willing to change to a physician who is willing to collaborate
with the managed long- term care plan. Collaboration by a physician means the
willingness to write orders for covered services that allow an Applicant to
receive care from network providers upon enrollment.



B.
An Applicant who is a hospital inpatient or is an inpatient or resident of a
facility operated under the auspices of the State Office of Mental Health (OMH),
the Office of Alcoholism and Substance Abuse Services (OASAS) or the State
Office of Mental Retardation and Developmental Disabilities(OMRDD) or is
enrolled in another managed care plan capitated by Medicaid, a Home and
Community-Based Services waiver program, a Comprehensive Medicaid Case
Management Program (CMCM) or OMRDD Day Treatment Prograrn or is receiving
services from a hospice may be enrolled with the Contractor upon discharge or
termination from the inpatient hospital, facility operated under the auspices of
the OMH, OASAS or OMRDD, other managed care plan, hospice, Home and
Community-Based Services waiver program, CMCM or OMRDD Day Treatment Program.



8



--------------------------------------------------------------------------------




 


C.
Once an EnroUee has been disenrolled at the Contractor's request, the Contractor
may reject the individual's re-enrollment with the Contractor. However, if an
EnroUee was previously disenrolled under Article V Section D.5 (a), the
Contractor may not reject the individual's enrollment without first
substantiating and maintaining written documentation that the circumstances
which resulted in the disenrolmient have not been remedied.



9



--------------------------------------------------------------------------------




ARTICLE V


OBLIGATIONS OF THE CONTRACTOR


A.       Provision of Benefits


1.  
The Contractor agrees to provide covered services set forth in Appendix G in
accordance with the coverage and authorization requirements of 42CFR 438.210;
comply with professionally recognized standards of health care and implement
practice guidelines consistent with 42CFR 438.236; and comply with the
requirements of 438.114 regarding emergency and post-stabilization services to
the extent that services required to treat an emergency medical condition are
within the scope of covered services in Appendix G.



2.  
Benefit package services provided by the Contractor under this Contract shall
comply with all standards of the State Medicaid Plan established pursuant to
State Social Services Law Section 3 63-a and shall satisfy all applicable
requirements of the State Public Health and Social Services Law. Non-covered
services for which the Enrollee is eligible under the Medicaid Program will be
paid by the Department on a fee-for-service basis directly to the provider of
service.



3.  
The Contractor agrees to allow each Enrollee the choice of Participating
Provider of covered service to the extent possible and appropriate.



4.  
The Contractor agrees to maintain and demonstrate to the Department's
satisfaction, a sufficient and adequate network for the delivery of all covered
services either directly or through subcontracts. The Contractor shall meet the
standards required by 42CFR 438.206 for availability of services; and 42CFR
438.207 for assurances of adequate capacity; and applicable sections of Public
Health Law and regulations. If the network is unable to provide necessary
services under this Contract for a particular Enrollee, the Contractor agrees to
adequately and timely furnish these services outside of the Contractor's network
for as long as the Contractor is unable to provide them within the network.



B.       Eligibility Activities of Contractor


1.
The Contractor, using the patient assessment instrument specified by the
Department, will evaluate all Applicants to assess their eligibility for nursing
home level of care as of the time of enrollment;



2.
The Contractor will evaluate all Applicants to assess that they are capable of,
at the time of enrollment, returning to or remaining in his/her home and
community without jeopardy to his/her health or safety, based upon criteria
provided by the Department; and



10



--------------------------------------------------------------------------------




3.
The Contractor will evaluate all Applicants to assess that they are expected to
require at least one of the following services and care management for at least
120 days from the effective date of enrollment:



•  nursing services in the home;
•  therapies in the home;
•  home health aide services;
•  personal care services in the home;

•  adult day health care; or
•  social day care if used as a substitute for in-home personal care services.


The potential that an Applicant may require acute hospital inpatient services or
nursing home placement during such 120 day period shall not be taken into
consideration by the Contractor when assessing an Applicant's eligibility for
enrollment.


4.
The Contractor shall transmit all information and completed enrollment forms,
including a patient assessment and all other documentation required by the
Department to the LDSS.



5.
(i) The Contractor is permitted to find that the Applicant does not meet the
eligibility criteria identified in Article IV. A.l through A.3, and B, and
notify the Applicant of that finding without the approval of the LDSS. However,
should the Applicant want to pursue enrollment, despite being notified of the
Contractor's finding, the Contractor must transmit the application to the LDSS
in accordance with B.6 of this subsection.



 
(ii) The Contractor also is permitted to advise the Applicant that she or he
does not meet the eligibility criteria identified in Article IV. A.4-7 and C,
and that the Contractor will recommend denial of enrollment of the Applicant to
the LDSS if the Applicant does not choose to withdraw his or her application
pursuant to B.10 of this subsection. Only the LDSS may deny enrollment



6.  
The Applicant may choose to withdraw his or her application consistent with B.10
of this Article. If the Applicant states a desire to pursue the application, the
Contractor shall transmit the completed enrollment application and assessment
results to the LDSS and the LDSS shall issue the determination of eligibility
for enrollment to the Applicant and the Contractor.



7.  
If the Contractor operates in a service area which encompasses more than one
county and the Contractor has knowledge that an Enrollee proposes to change
residence from one county to another within the service area, the Contractor
must notify the original LDSS of the pending move and must, upon the request of
the receiving LDSS, provide a new assessment of the Enrollee to the receiving
LDSS. Continued enrollment is dependent upon the approval of the receiving LDSS.
(The counties of New York City are considered one LDSS for the purposes of this
provision.)



8.  
An individual Applicant's decision to enroll shall be voluntary. The Contractor
shall accept applications and enrollment agreement forms in the order they are
received, 'without selecting among forms and without regard to the capitation
rate the Contractor will receive for such person. The Contractor shall not
discriminate against eligible Applicants on the basis of health status or need
for health care services.



11



--------------------------------------------------------------------------------




9.  
The Contractor agrees to transmit the results of its assessment of the
Applicant, as well all other information deemed necessary by the LDSS relative
to its enrollment of the Applicant to the LDSS on a timely basis.



10.  
An Applicant may withdraw an application or enrollment agreement prior to the
effective date of enrollment by indicating his or her wishes orally or in
writing. All withdrawals must be acknowledged in writing to the Applicant by the
Contractor.



C.   Enrollment Process


1.
 The Contractor shall comply with enrollment procedures developed by the
Contractor and the LDSS and approved by the Department. Such written procedures
shall address all aspects of application processing and the LDSS audit process,
consistent with the requirements of 4403-f of Public Health Law and shall
contain the enrollment forms and other materials to be used by the Contractor
and submitted to the LDSS. The Contractor agrees to submit any proposed material
revisions to the approved enrollment procedures for Department approval prior to
implementation of the revised procedures.



2.  
The Contractor will notify enrollment referral sources, as appropriate, if the
Applicant does not enroll. The Contractor will also send a written confirmation
to the Applicant if the Applicant does not enroll in the plan.



3.  
The Contractor shall submit to the LDSS individually signed enrollment
agreements/attestations, completed assessment instruments as required by the
Department, a plan of care and any other necessary information on a timely
basis, sufficient to enable the LDSS to meet the enrollment timeframes
identified in Section 4403-f of Public Health Law.



4.  
An Enrollee shall be entitled to receive Covered Services as provided for herein
as of the effective date of enrollment in the Contractor's Plan.



5.  
The Department will provide to the Contractor a WMS "Exception Report" for any
approved applications that are not accepted by WMS, when WMS does not show the
Applicant as Medicaid eligible.



6.  
The Contractor will request written permission from the Department to suspend
enrollment when the Contractor determines that it lacks access to sufficient or
adequate resources to provide or arrange for the safe and effective delivery of
Covered Services to additional Enrollees. Resumption of enrollment will occur
only with Department approval, not to be unreasonably delayed, after written
notice from the Contractor that adequately describes how the situation
precipitating the suspension was corrected.



12



--------------------------------------------------------------------------------




7.  
The Department may establish enrollment limits based either on a determination
of readiness or on limits established pursuant to Section 4403-f of Public
Health Law.



8.  
The Department shall send copies of all notices regarding suspension and
resumption of enrollment to the LDSS.



9.  
The surplus amount (spend-down or NAMI amount) to be billed to an enrollee by
the Contractor must be the amount for which the enrollee is responsible as
determined by the LDSS.



D.   Disenrollment Policy and Process


1.           Disenrollment Policy


 
(a.) The Contractor shall comply with disenrollment procedures developed by the
Contractor and the LDSS as approved by the Department. Such written procedures
shall address all aspects of disenrollment processing and the LDSS audit
process, consistent with the requirements of Section 4403-f of Public Health Law
and shall contain the disenrollment forms and materials used by the Contractor
and the LDSS. The Contractor agrees to submit any proposed material revisions to
the procedures for Department approval prior to implementation of the revised
procedures.



 
(b.) The effective date of disenrollment shall be the first day of the month
following the month in which the disenrollment is processed through the WMS.



 
(c.) Disenrollment may not be based in whole or in part on an adverse change in
the EnroUee's health, or on the capitation rate payable to the Contractor.
Disenrollment may not be initiated because of the EnroUee's high utilization of
covered medical services, diminished mental capacity, or uncooperative or
disruptive behavior resulting from his or her special needs except as may be
established under subsection 5 (a) of this Section.



 
(d.) The Contractor shall continue to provide and arrange for the provision of
covered services until the effective date of disenrollment. The Department will
continue to pay capitation fees for an Enrollee until the effective date of
disenrollment.



 
(e.) In consultation with the Enrollee, prior to the EnroUee's effective date of
disenrollment, the Contractor shall make all necessary referrals to alternative
services, for which the plan is not financially responsible, to be provided
subsequent to disenrollment, when necessary, and advise the Enrollee in writing
of the proposed disenrollment date.



2.       Enrollee-Initiated Disenrollment


 
(a.) An Enrollee may initiate voluntary disenrollment at any time for any reason
upon oral or written notification to the Contractor. The Contractor must provide
written confirmation to the Enrollee of receipt of an oral request and maintain
a copy in the



13



--------------------------------------------------------------------------------




 
Enrollee's record. The Contractor shall attempt to obtain the Enrollee's
signature on the Contractor's voluntary disenrollment form, but may not delay
the disenrollment while it attempts to secure the Enrollee's signature on the
disenrollment form. The effective date of disenrollment must be no later than
the first day of the second month in which the disenrollment was requested.



 
(b.) An Enrollee who elects to join and/or receive services from another managed
care plan capitated by Medicaid, a hospice, a Home and Community Based Services
waiver program, OMRDD Day Treatment or a CMCM is considered to have initiated
disenrollment from the managed long-term care plan.



3.       Contractor Initiated Disenrollment


 
(a.) An involuntary disenrollment is a disenrollment initiated by the Contractor
without agreement from the Enrollee.

  (b.)   An involuntary disenrollment requires approval by the LDSS.

 
(c.) The Contractor agrees to transmit information, pertinent to the
disenrollment request to the LDSS in sufficient time to permit the LDSS to
effect the disenrollment pursuant to the requirements of 42 CFR 438.56 (e)(1).



4.       Reasons the Contractor Must Initiate Disenrollment


If an Enrollee does not request voluntary disenrollment, the Contractor must
initiate involuntary disenrollment within five (5) business days from the date:
 

 
(a.)    the Contractor knows the Enrollee no longer resides in the service area;
or
 

 
(b.) the Enrollee has been absent from the service area for more than 60
consecutive days. Prior to the effective date of the disenrollment the
Contractor must arrange and provide all necessary Covered Services, or



 
(c.) an Enrollee is hospitalized or enters an OMH, OMRDD or OASAS residential
program for 45 days or longer, or



 
(d.) an Enrollee clinically requires nursing home care but is not eligible for
such care under the Medicaid Program's institutional rules, or
 

   (e.)    is no longer-eligible to receive Medicaid benefits, or

 
 
(f.) an Enrollee who is moving to a new LDSS in the Contractor's service area is
denied continued enrollment by the new LDSS based on the Contractor's assessment
of eligibility for continued enrollment as provided in this Article, or



 
(g.) an Enrollee is no longer eligible for nursing home level of care as
determined at the last comprehensive assessment of the calendar year using the
assessment tool prescribed by the Department, unless the Contractor, and the
LDSS agree that termination of the services provided by the Contractor could
reasonably be expected to result in the Enrollee being eligible for nursing home
level of care (as determined with the assessment tool prescribed by the
Department) within the succeeding six-month period. The Contractor shall provide
the LDSS the results of its assessment and recommendations regarding continued
enrollment or disenrollment within five (5) business days of the comprehensive
assessment.



14



--------------------------------------------------------------------------------


 
5.    A Contractor May Initiate an Involuntary Disenrollment if:


 
(a.) The Enrollee or the Enrollee's family member or informal caregiver engages
in conduct or behavior that seriously impairs the Contractor's ability to
furnish services to either that particular Enrollee or other Enrollees;
provided, however, the Contractor must have made and documented reasonable
efforts to resolve the problems presented by the individual. Consistent with 42
CFR 438.56(b), the Contractor may not request disenrollment because of an
adverse change in the Enrollee's health status, or because of the Enrollee's
utilization of medical services, diminished mental capacity, or uncooperative or
disruptive behavior resulting from his or her special needs.



 
(b.) The Enrollee fails to pay for or make arrangements satisfactory to
Contractor to pay the amount, as determined by the LDSS, owed to the Contractor
as spenddown/surplus or Net Available Monthly Income (NAMI)) within thirty (30)
days after such amount first becomes due, provided that during that thirty (30)
day period Contractor first makes a reasonable effort to collect such amount,
including making a written demand for payment, and advising the Enrollee in
writing of his/her prospective disenrollment.



 
(c.) The Enrollee knowingly fails to complete and submit any necessary consent
or release.



 
(d.) The Enrollee provides the Contractor with false information, otherwise
deceives the Contractor or engages in fraudulent conduct with respect to any
substantive aspect of his/her plan membership.



 
(e.) The Enrollee's physician refuses to collaborate with the Contractor and
Enrollee on developing and implementing the plan of care. Collaboration by a
physician means the willingness to refer to network providers and write orders
for covered services. The Contractor must make and document reasonable efforts
to collaborate with an Enrollee's physician.



E.  Enrollee Protections


1.
 The Contractor shall have and comply with Department-approved written policies
and procedures regarding internal grievances, grievance appeals and appeals
processes, that are consistent with the Department's grievance, grievance
appeals and appeals policies contained in Appendix K of this Agreement.   These
include notifying Enrollee  who receive an adverse appeal resolution about their
right to a Medicaid Fair Hearing and/or an External Appeal, where applicable.
The Contractor agrees to submit any proposed material revisions to the approved
policies and procedures for Department approval prior to implementation of the
revised policies and procedures.



15



--------------------------------------------------------------------------------


 
2.
The Contractor agrees to adopt and maintain arrangements satisfactory to the
Department to protect its Enrollees from incurring liability for payment of any
fees that are the legal obligation of the Contractor. To meet this requirement
the Contractor must:



 
(a.) ensure that all contracts with providers prohibit the Contractor's
providers from holding any Enrollee liable for payment of any fees that are the
legal obligation of the Contractor; and



 
(b.) indemnify the Enrollee for payment of any fees that are the legal
obligation of the Contractor for services furnished by providers that have been
authorized by the Contractor to serve such Enrollee, as long as the Enrollee
follows the Contractor's rules for accessing services described in the approved
member handbook.



3.  
The Contractor shall develop and implement written policies and procedures
regarding Enrollee rights which fulfill the requirements of 42 CFR 438.100 and
applicable State law and regulation.



4.  
The Contractor will distribute and otherwise make available information about
Enrollee rights contained in Appendix L of this Agreement to all Potential
Enrollees, Applicants and Enrollees.



F.    Quality Assurance and Performance Improvement Program


1.
The Contractor must have a quality assurance and performance improvement program
which includes a health information system consistent with the requirements of
42 CFR 438.242, and a Department approved written quality plan for ongoing
assessment, implementation, and evaluation of overall quality of care and
services. The Contractor agrees to submit any proposed material revisions to the
approved quality plan for Department approval prior to implementation of the
revised plan. The quality assurance and performance improvement program must
identify specific and measurable activities to be undertaken by the Contractor.
The Contractor's written quality plan must meet the requirements of Article 44
of Public Health Law and implementing regulations and address the standards in
42CFR 438.240 regarding quality assurance and performance improvement and 42 CFR
438.242 regarding the health information system and the following additional
elements:



 
(a.) Board level accountability for overall oversight of program activities and
review of the QA/PI program, annual review and approval of the program by the
board and periodic feedback to the board on the review process by oversight
committees.



 
(b.) Goals and objectives that provide a framework for quality assurance and
improvement activities, evaluation and corrective action. These goals and
objectives should be reviewed and revised periodically, and should be supported
by data collection activities which focus on clinical and functional outcomes,
encounter and utilization data, and client satisfaction data.



16



--------------------------------------------------------------------------------




 
(c.) Standards for access, availability and continuity of service including, but
not limited to:

 

   (i)       length of time to respond to requests for referrals,

   (ii)      timeliness of receipt of covered services,

   (iii)     timeliness of implementation of care plan, and

 
(iv)     telephone consultation to assist Enrollees in obtaining health
information and, on a 24 hour basis, urgent care.



 
(d.) Quality indicators that are objective, measurable and related to the entire
range of services provided by the Contractor and which focus on potential
clinical problem areas (high volume service, high risk diagnoses or adverse
outcomes). The methodology should assure that all care settings (e.g. day
center, nursing home and in-home settings) will be included in the scope of the
quality assurance and performance improvement program.



 
(e.) A process to review the effectiveness of the Contractor's ability to assess
EnroUee's care needs, sustain the EnroUee's informal supports, identify the
EnroUee's treatment goals, assess effectiveness of interventions, evaluate
adequacy and appropriateness of service utilization, including the social and
environmental supports, and amend the care delivery process, as necessary.



 
(f.) Enrollee and caregiver involvement in quality assurance and performance
improvement activities and evaluation of satisfaction with services.
 

 
(g.)    Establishment of a review committee(s) to:
 
(i)    evaluate data collected pertaining to quality indicators, performance
standards, and client satisfaction;
(ii)   make recommendations to the board regarding the process and outcomes of
the quality assurance and performance improvement program, and
(iii) provide  input related  to  processes
to  evaluate  ethical  decision-making including end-of-life issues.
 
(h.)    Policies and procedures of the review committee should:
 
(i)       define qualifications of individuals participating on the
committee(s);
(ii)      include   a  method  for  identifying,   selecting   and  reviewing   data  and
information   to   be   used   in   the   quality   assurance   and   performance
improvement program;
(iii)     integrate the findings of the grievance and appeals process;

 
17



--------------------------------------------------------------------------------




 
(iv)     define a process for recommending appropriate action to resolve
problems identified as part of quality assurance and improvement
activities,  including providing feedback to appropriate staff and
subcontractors; for monitoring effectiveness of corrective actions taken; and
for reporting QA/PI findings to the board on at least an annual basis; and

 
(v) incorporate review of the care delivery process to include appropriate
clinical professionals and paraprofessionals as well as non-clinical staff, as
appropriate.



 
2. The Contractor agrees to cooperate with any external quality review conducted
by or at the direction of the Department.



G.   Marketing


1.  
The Contractor shall conduct marketing activities for Potential Enrollees
consistent with 42 CFR 438.104, applicable State Law and its implementing
regulation.



2.  
Marketing materials include any information produced by or on behalf of the
Contractor that references managed long-term care concepts, is intended for
general distribution and is produced in a variety of print, broadcast and direct
marketing mechanisms.



3.  
The Contractor shall comply with a marketing plan which has received written
prior approval by the Department. If there are any material changes to the
marketing plan, they must be submitted to the Department before implementation.
The marketing plan shall describe marketing and enrollment goals, the specific
activities to be undertaken to achieve the enrollment goals and identify the
personnel who will carry out the marketing functions. The marketing plan should
address each of the following:



 
(a.) a description of how the Contractor will distribute marketing material in
its service area approved by the Department;



 
(b.) a listing and copies of the specific marketing formats to be used ( e.g.
radio announcements, letters, posters, brochures, handbooks) and the forums for
distribution or presentation (e.g. health fairs, provider offices, community
events);



 
(c.) evidence that the material is written in 12 point type at a minimum and
prose written in clear, simple, understandable language at the 4 to 6th grade
reading level;



 
(d.) a description of how the Contractor will market to Potential Enrollees who
speak other than English as a primary language;



 
(e.) the methods of making alternate formats available to persons who are
visually and hearing impaired;



 
(f.) the method and timetable for updating and disseminating the list of
Participating Providers available to Potential Enrollees;,



18



--------------------------------------------------------------------------------




 
(g.) a description of how the Contractor will assure that its Participating
Providers comply with these provisions;



 
(h.) a discussion as to if or how the Contractor plans to provide nominal gifts
for the target population;



 
(i.) a description of the personnel qualifications, the training content,
methods and mechanisms for evaluation, supervision and reimbursement of
marketing personnel; and



 
(j.) a description of the methods to be used by the Contractor to monitor and
assure compliance with the approved marketing plan.



4.    The Contractor shall conduct marketing activities consistent with the
following provisions:


 
(a.) The Contractor may use radio, television, billboards, newspapers, leaflets,
brochures, the Internet, yellow page advertisements, letters, posters and verbal
presentations by marketing representatives as well as health fairs and other
appropriate events to market its product.



 
(b.) The Contractor shall not mislead, confuse, defraud Potential Enrollees or
misrepresent itself, the State or the Centers for Medicare and Medicaid
Services.



 
(c.) The Contractor shall not use a health assessment form or other means to
select among otherwise eligible Applicants.



 
(d.) The Contractor may distribute marketing materials in local community
centers, pharmacies, hospitals, nursing homes, home care agencies, doctors'
offices and other areas where Potential Enrollees are likely to gather or
receive long-term care services.



 
(e.) The Contractor may conduct marketing activities at provider sites only with
the permission of the provider.



 
(f.) The Contractor may not directly or indirectly engage in door to door,
telephone or other "Cold Call" marketing activities.



 
(g.) The Contractor shall ensure, through its agreements with subcontractors,
compliance with the provisions of this Section.



 
(h.) The Contractor shall, with the consent of Potential Enrollees, provide for
the participation of family members and other informal caregivers during
marketing encounters.



 
(i.) The Contractor, in its marketing materials, shall offer only benefits or
services that are clearly specified in this Contract and available for the full
contract period being marketed.



19



--------------------------------------------------------------------------------




 
(j.) The Contractors shall not offer monetary incentives to Medicaid recipients
to join the plan. Nominal gifts of no more than $5.00 fair market value may be
offered as part of promotional activities to stimulate interest in the plan as
long as such gifts are made available to everyone regardless of whether they
enroll.



 
(k.) Marketing representatives shall be trained in the concepts of managed
long-term care and all facets of the plan using the subject outline of the
member handbook as a minimal basis for the training curriculum.



 
(1.) The Contractor shall not offer financial and other kinds of incentives to
marketing representatives based on the number of Medicaid recipients a
representative has enrolled in the program.



 
(m.) The Contractor may not seek to influence enrollment in conjunction with the
sale or offering of any private insurance.



All written materials used in carrying out the functions of this Section,
including but not limited to marketing materials, the enrollment agreement and
attestation, and the member handbook, must be reviewed and approved by the
Department, in consultation with the State Office for the Aging and the State
Insurance Department prior to use. The Contractor shall comply with all requests
from the Department for periodic reports on the performance of the Contractor's
responsibilities pursuant to this Section. The Contractor shall submit these
reports within thirty (30) days of receiving the request from the Department.


Information For Potential Enrollees, Applicants and Enrollees


The Contractor shall provide information to all Potential Enrollees, Applicants
and Enrollees consistent with 42CFR 438.10, applicable State Law and its
implementing regulation, and Appendix M of this Agreement.


The Contractor must submit to the Department for prior approval a description of
how the Contractor will provide information and annual notification to its
Enrollees as required by this Section, including:


 
(a.) evidence that the material is written in 12 point type at a minimum and
prose written in clear, simple, understandable language at the 4  to 6l grade
reading level;



 
(b.)the methods the Contractor will use to provide information to Applicants and
Enrollees who speak other than English as a primary language;



 
(c.) the methods of making alternate formats available to persons who are
visually and hearing impaired; and



20



--------------------------------------------------------------------------------




 
(d.) the method and timetable for updating and disseminating the list of
Participating Providers.



3.
The Contractor shall provide Potential Enrollees, Applicants and Enrollees
information consistent with the following provisions.



 
(a.) The Contractor shall comply with the Department's requirements for language
and format standards for information pursuant to 42CFR 438.10(c) and (d).



 
(b.) The Contractor shall provide the State Consumer Guide to all Potential
Enrollees, and the member handbook and the provider network to all Applicants
prior to enrollment and to Enrollees.



 
(c.) The Contractor shall give Enrollees prior written notice of significant
changes to the information identified in subsection H (3)(b) of this Section.
Such notice shall be at least thirty (30) days prior to the effective date of
the change pursuant to 42 CFR 438.10(f)(4).



 
(d.) The Contractor shall annually notify Enrollees in writing of their
disenrollment rights and their right to request the information specified in
42CFR 438.10 (f) (6) and(g).



4.
The Contractor shall obtain a signed attestation from each Applicant/Enrollee
that the Applicant/Enrollee has:



 
(a.) received a member handbook which included the rules and responsibilities of
plan membership and which expressly delineates covered and non-covered services;



 
(b.) agreed to the terms and conditions for plan enrollment stated in the member
handbook;

   
(c.)  understood that enrollment in the Contractor's plan is voluntary;



 
(d.) received a copy of the Contractor's current provider network listing and
agreed to use network providers for covered services, and
 

   (e.) has been advised of the projected date of enrollment.

 
21



--------------------------------------------------------------------------------




I.   Member and Provider Services


1.      The Contractor is responsible to provide the following member services


 
(a.) explaining the Contractor's rules for obtaining services and assisting
Enrollees in making appointments;



 
(b.) fielding and responding to Enrollee questions and grievances, and advising
Enrollees of the prerogative to complain to the SDOH and/or LDSS at any time;

   
(c.) clarifying information in the member handbook for Enrollees;



 
(d.) advising Enrollees of the Contractor's grievance and appeals system, the
service authorization process, and Enrollee's rights to a fair hearing and/or
external review;



 
(e.) accommodating Applicants and Enrollees who require language translation and
communications assistance;



 
(f.) conducting post enrollment orientation activities, including orientation of
Enrollees, Enrollees' families or representatives, employees, management
principles and operating practices; and
 

   (g.) health promotion and wellness initiatives.



2.
The Contractor shall develop and implement written procedures and protocols to
assure that member and provider services are provided in a manner that is
responsive to cultural considerations and specific needs of its Enrollees.



J.    Care Management


1.
Care management entails the establishment and implementation of a written care
plan and assisting enrollees to access services authorized under the care plan.
Care management includes referral to and coordination of other necessary
medical, and social, educational, psychosocial, financial and other services of
the care plan irrespective of whether such services are covered by the plan



2.  
The Contractor shall comply with policies and procedures consistent with 42 CFR
438.210 and Appendix K of this Agreement that have received prior written
approval from the Department. The Contractor agrees to submit any proposed
material revisions to the approved coverage and authorization of services
policies and procedures for Department approval prior to implementation of the
revised procedures.



3.  
The Contractor shall have and comply with written policies and procedures for
care management consistent with the coordination and continuity requirements of
42CFR 438.208.



22



--------------------------------------------------------------------------------




4.  
The Contractor's care management system shall ensure that care provided is
adequate to meet the needs of individual Enrollees and is appropriately
coordinated, and shall consist of both automated information systems and
operational policies and procedures.



5.  
A comprehensive reassessment of the Enrollee and a plan of care update shall be
performed as warranted by the Enrollee's condition but in any event at least
once every six (6) months.



6.  
The Contractor shall develop a care management system consistent with the
following provisions:



(a.)
The Contractor shall arrange for health care professionals, as appropriate (such
as physicians, nurses, social workers, therapists) to provide care management
services to all Enrollees. An interdisciplinary team may provide care
management.

 (b.)     Care management services include, but are not limited to:

   (i)   initial assessments of Enrollees;
(ii)  reassessments of Enrollees;

(iii) management of covered services and coordination of covered services with
non-covered services and services provided by other community resources and
informal supports;
(iv) development of individual care plans, in consultation with the Enrollee and
her/his informal supports, specifying health care goals, the types and frequency
of   authorized covered services and non-covered services and supports necessary
to maintain the care plan;
(v)  monitoring the progress of each Enrollee to evaluate whether the covered
services provided are appropriate and in accord with the care plan; and
(vi) evaluating whether the care plan continues to meet the Enrollee's needs.

 (c.)
 The care management system includes processes for:
(i)   generating and receiving referrals among providers;
(ii)  sharing clinical and treatment plan information;
(iii) obtaining   consent   to   share   confidential   medical   and   treatment   plan
information among providers consistent with all applicable state and federal law
and regulation;
(iv) providing Enrollees with written notification of authorized services;
(v)  enlisting the involvement of community organizations that are not providing
covered services, but are otherwise important to the health and well-being of
Enrollees, and
(vi) assuring that the organization of and documentation included in the care
management record meet all applicable professional standards.

(d.)
The care management system requires care managers to have access to
participating medical and social services professionals and para-professionals
who on a routine basis provide direct care and services as required by the
Enrollee's status.



23



--------------------------------------------------------------------------------




K.   Advance Directives


The Contractor must provide all directives and information to Enrollees with
respect to their rights under New York State Public Health Law Articles 29-B and
29-C. The Contractor shall, in compliance with 42CFR 438.6(i) and 422.128,
maintain written policies and procedures for advance directives and provide
written information to Enrollees with respect to their rights under New York
State Public Health Law Articles 29-B and 29-C to formulate advance directives
and of the Contractor's policies regarding the implementation of such rights.
The Contractor shall include in such written notice to the Enrollee materials
relating to Advance Directives and health care proxies as specified in 10 NYCRR
98-1.14 (f) and 700.5.


24



--------------------------------------------------------------------------------




 
ARTICLE VI
PAYMENT



A.  Capitation Payments


1.  
Compensation to the Contractor shall consist of a monthly capitation payment for
each Enrollee.



2.  
In compliance with Section 4403-f of NYS Public Health Law, monthly capitation
rates shall reflect savings to both state and local governments when compared to
costs which would be incurred by such programs if Enrollees were to receive
comparable health and long-term care services on a fee-for-service basis in the
geographic region for which services are provided.



3.  
The monthly Capitation Rates are attached hereto as Appendix H and shall be
deemed incorporated into this Contract without further action by the parties.



4.  
The monthly capitation payment to the Contractor shall constitute full and
complete payments to the Contractor for all services that the Contractor
provides pursuant to this Contract.



5.  
Capitation Rates shall remain in effect until such time as modifications are
made pursuant to Sections B and C of this Article.



B.  Modification of Rates during Contract Period


1.  
Any technical modification to Capitation Rates, during the term of the Contract
as agreed to by the Contractor, including but not limited to changes in Premium
Groups, shall be deemed incorporated into this Contract without further action
by the parties upon approval of such modifications by the Department.



2.  
Any other modification to Capitation Rates, as agreed to by the Department and
the Contractor during the term of the Contract shall be deemed incorporated into
this Contract without further action by the parties upon approval of such
modifications by the Department and the State Division of the Budget.



3.  
In the event that the Department and the Contractor fail to reach agreement on
modifications to the monthly Capitation Rates, the Department will provide
formal written notice to the Contractor of the amount and effective date of the
modified Capitation Rates approved by the State Division of the Budget. The
Contractor shall have the option of terminating this Contract if such approved
modified Capitation Rates are not acceptable. In such case, the Contractor shall
give written notice to the Department and the Local Department of Social
Services within thirty (30) days of the date of the formal written notice of the
modified Capitation Rates from the Department specifying the reasons for and
effective date of termination. The effective date of termination shall be ninety
(90) days from the date of the Contractor's written notice, unless the
Department determines that an orderly disenrollment to Medicaid fee-for-service
or transfer to another managed long-term care plan.can be accomplished in fewer
days. The terms and conditions in the Contractor's phase-out plan specified in
Article I must be accomplished prior to termination. During the period
commencing with the effective date of the Department's modified Capitation Rates
through the effective date of termination of the Contract, the Contractor shall
have the option of continuing to receive capitation payments at the expired
Capitation Rates or at the modified Capitation Rates approved by the Department
and the State Division of the Budget for the rate period.



25



--------------------------------------------------------------------------------




 
4.
If the Contractor fails to exercise its right to terminate in accordance with
this Section, then the modified Capitation Rates, approved by the Department and
the State Division of the Budget, shall be deemed incorporated into this
Contract without further action by the parties as of the effective date of the
modified Capitation Rates as established by the Department and approved by the
State Division of the Budget.



C.       Rate-Setting Methodology


1.  
Capitation Rates are determined using a prospective methodology whereby cost,
utilization and other rate-setting data available for the time period prior to
the time period covered by the rates are used to establish premiums. Capitation
Rates will not be retroactively adjusted to reflect actual fee-for-service data
or plan experience for the time period covered by the rates. Capitation Rates
shall require an actuarial certification as specified in 42 CFR 438.6. The
actuarial certification will be the responsibility of the Department.



2.  
Notwithstanding the provisions set forth in Section C.l above, the Department
reserves the right to terminate this Agreement, in its entirety pursuant to
Article I Section C of this Contract, upon determination by the Department that
the aggregate monthly Capitation Rates are not cost effective pursuant to
subsection 4403-F of Public Health Law.



D.       Payment of Capitation


1.  
The monthly capitation payment for each Enrollee is due to the Contractor from
the Effective Date of Enrollment until the Effective Date of Disenrollment of
the Enrollee or termination of this Contract, whichever occurs first. The
Contractor shall receive a full month's capitation payment for the month in
which disenrollment occurs. The Roster generated by the Department, along with
any modification communicated electronically or in writing by the Department or
the LDSS prior to the end of the month in which the Roster is generated, shall
be the enrollment list for purposes of eMedNY premium billing and payment. The
Contractor and the LDSS may develop protocols for the purpose of resolving
roster discrepancies that remain unresolved beyond the end of the month.   .



2.  
Upon receipt by the fiscal agent of a properly completed claim for monthly
capitation payments submitted by the Contractor pursuant to this Contract, the
fiscal agent will



26



--------------------------------------------------------------------------------




 
promptly process such claim for payment through eMedNY and use its best efforts
to complete such processing within thirty (30) business days from date of
receipt of the claim by the fiscal agent. Processing of Contractor claims shall
be in compliance with the requirements of 42 CFR 447.45. The fiscal agent will
also use its best efforts to resolve any billing problem relating to the
Contractor's claims as soon as possible. In accordance with Section 41 of the
State Finance Law, the State and LDSS shall have no liability under this
Contract to the Contractor or anyone else beyond funds appropriated and
available for payment of Medical Assistance care, services and supplies.



E.  Denial of Capitation Payments


In the event that CMS denies payment for new or existing Enrollees based upon a
determination that the Contractor failed to comply with federal statutes and
regulatory requirements, the Department will deny capitation payments to the
Contractor for the same Enrollees for the period of time for which CMS denies
payment.


F.  Department Right to Recover Premiums


1.  
The parties acknowledge and accept that the Department has a right to recover
premiums paid to the Contractor for Enrollees listed on the monthly roster who
are later determined, for the entire applicable payment month, to have been
incarcerated; to have moved out of the Contractor's service area; or to have
died. In any event, the State may only recover premiums paid for Medicaid
Enrollees listed on a roster if it is determined by the Department that the
Contractor was not at risk for provision of medical services for any portion of
the payment period.



2.  
The parties acknowledge and accept that the Department has the right to recover
premiums paid to the Contractor for Enrollees listed on the monthly roster where
the Contractor has failed to initiate involuntary disenrollment in accordance
with the timeframes and requirements contained in Section D.4.(b)-(g) of Article
V. The Department may recover the premiums effective on the first day of the
month following the month in which the Contractor was required to initiate the
involuntary disenrollment.



G.  Third Party Health Insurance Determination


The Contractor will make diligent efforts to determine whether Enrollees have
third party health insurance (TPHI). The LDSS shall make its best efforts to
maintain third party information on the WMS/eMedNY Third Party Resource System.
The Contractor shall make good faith efforts to coordinate benefits with and
collect TPHI recoveries from other insurers, and must inform the LDSS of any
known changes in status of TPHI insurance eligibility within thirty (30) days of
learning of a change in TPHI. The Contractor may use the roster as one method to
determine TPHI information. The Contractor will be permitted to retain 100
percent of any reimbursement for Benefit Package services obtained from TPHI.
Capitation Rates are net of TPHI recoveries. In no instances may an Enrollee be
held responsible for disputes over these recoveries.


27



--------------------------------------------------------------------------------




H. Contractor Financial Liability


The Contractor shall not be financially liable for any services rendered to an
Enrollee prior to his or her effective date of enrollment or subsequent to
disenrollment.


I.   Spenddown and Net Available Monthly Income


Capitation rates are adjusted to exclude Enrollee spenddown and NAMI as
determined by the Local Department of Social Services. The Contractor's
inability to collect funds from Enrollees will not change the plan's spenddown
or NAMI adjustment. The Contractor shall report the gross amount of spenddown
and NAMI for each Enrollee in accordance with the timeframes and in the format
prescribed by the Department.


J.    No Recourse Against Enrollees


Except for the rates and payments provided for in this Contract, the Contractor
hereby agrees that in no event, including but not limited to nonpayment by the
Medicaid agency, insolvency of the Contractor, loss of funding for this program,
or breach of this Contract, shall the Contractor or a subcontractor bill,
charge, collect a deposit from, seek compensation, remuneration, or
reimbursement from, or have any recourse against any Enrollee or person acting
on his behalf for covered services furnished in accordance with this Contract.


This Section J. shall not prohibit the Contractor or the subcontractors as
specified in their agreements from billing for and collecting any applicable
surplus amounts, Net Available Monthly Income (NAMI), Medicare billable
expenses, commercial insurance, worker's compensation benefits, no-fault
insurance, and coordination of benefit amounts. This Section J. supersedes any
oral or written contrary agreement now existing or hereinafter entered into
between the Contractor and any Enrollee or persons acting on his behalf. This
provision shall survive termination of this Contract for any reason.


K.   Notification Requirements to LDSS Regarding Enrollees


1.  
The Contractor agrees to notify the LDSS in writing when an Enrollee with a
monthly spenddown is admitted to an inpatient facility so the spenddown can be
recalculated and a determination made regarding the amount, if any, of the
spenddown owed to the inpatient facility. The notification will include the
Enrollee's name, Medicaid number, hospital name and other information as
directed by the Department.



2.  
The Contractor agrees to notify the LDSS in writing prior to admission of an
Enrollee to a nursing facility, to allow Medicaid eligibility to be redetermined
using institutional eligibility rules. The notification will include the
Enrollee's name, Medicaid number, nursing facility name and other information as
directed by the Department. If such an Enrollee is determined by the LDSS to be
ineligible for Medicaid nursing facility services, the LDSS shall notify the
Contractor of such determination.



28



--------------------------------------------------------------------------------




L.    Contractor's Fiscal Solvency Requirements


The Contractor shall comply with all applicable solvency requirements; including
but not limited to New York State Public Health Law Article 44, Part 98 of the
Commissioner's Rules and Regulations and the fiscal solvency requirements of the
New York State Insuance Department.


29



--------------------------------------------------------------------------------




ARTICLE VII
CONTRACTOR RELATIONSHIP WITH SUBCONTRACTORS


A.       Subcontractor/Provider Relations


1.  
Pursuant to 42 CFR 438.206, the Contractor must maintain a network of
appropriate providers that is supported by written agreements and is sufficient
to provide adequate access to all services covered under the Contract.



2.  
The Contractor agrees to comply with applicable sections of New York State
Public Health Law and regulation regarding subcontract requirements, provider
relations and termination and federal requirements at 42CFR 434.6 and 438.6(1)
regarding required subcontract provisions, 438.12 regarding provider
discrimination prohibitions, 438.102 regarding provider-Enrollee communications,
438.214 regarding provider selection, 438.230 regarding subcontractual
relationships and delegation.

3.    Provider Services
The Contractor is responsible to provide the following provider services:
(a.)  assisting providers with prior authorization and referral protocols;
(b.)  assisting providers with claims payment procedures;
(c.)   fielding and responding to provider questions and complaints;
(d.)   orientation of providers and subcontractors to program goals, and.
(e.)    provider training to improve integrations and coordination of care.

 
B.       Full Responsibility Retained


1.  
Notwithstanding any relationship(s) that the Contractor may have with
subcontractors, the Contractor shall maintain full responsibility for adhering
to and otherwise fully complying with all applicable laws and regulations, this
Contract, all standards and procedures approved by the Department for the plan
and the written instructions of the Department.



2.  
The Contractor shall oversee and is accountable to the Department for all
functions and responsibilities that are described in this Contract.



3.  
The Contractor may only delegate activities or functions to a subcontractor in a
manner consistent with requirements set forth in this Contract, 42CFR 434 and
438 and applicable State law and regulations.



4.  
The Contractor may only delegate management responsibilities as defined by State
regulation by means of a Department approved management services agreement. Both
the proposed management services agreement and the proposed management entity
must be approved by the Department pursuant to the provisions of 10 NYCRR
98-1.11 before any such agreement may be implemented.



30



--------------------------------------------------------------------------------




C.   Required Provisions


1.
The Contractor shall enter into subcontracts only with subcontractors who are
in compliance with all applicable State and federal licensing, certification,
and other requirements, who are generally regarded as having a good reputation
and who have demonstrated capacity to perform the needed contracted services.
All subcontracts must meet the requirements of this Contract and applicable
State and federal laws and regulations.



2.  
Subcontracts shall require the approval of the Department as set forth in PHL
4402 and in 10 NYCRR Part 98.



3.  
The Contractor shall impose obligations and duties on its subcontractors,
including its Participating Providers, that are consistent with this Contract,
and that do not impair any rights accorded to the Department or DHHS.



4.  
No subcontract, including any provider subcontract, shall limit or terminate the
Contractor's duties and obligations under this Contract.



5.  
Nothing contained in this Contract between the Department and the Contractor
shall create any contractual relationship between any subcontractor of the
Contractor, including Participating Providers, and the Department.



6.  
Any subcontract entered into by the Contractor shall fulfill the requirements of
42 CFR Part 434 and 438 that are appropriate to the service or activity
delegated under such subcontract.



7.  
The Contractor shall also ensure that, in the event the Contractor fails to pay
any subcontractor, including any Participating Provider, in accordance with the
subcontract or provider agreement, the subcontractor or Participating Provider
will not seek payment from the Department, the Enrollees, or their eligible
dependents.



8.  
No contract between the Contractor and a health care provider shall contain any
clause purporting to transfer to the health care provider, other than a medical
group, by indemnification or otherwise, any liability relating to activity,
actions or omissions of the Contractor as opposed to those of the health care
provider.



9.  
All subcontracts with providers of covered services (including management
agreements, if applicable), shall include the following provisions:



 
(a.) Any services or other activities performed by a subcontractor in accordance
with a contract between the subcontractor and the Contractor will be consistent
and comply with the Contractor's obligations under this Contract and applicable
state and federal laws and regulations.



31



--------------------------------------------------------------------------------




 
(b.) A provision that the Contractor will provide, no less than thirty (30) days
prior to implementation, any new rules or policies and procedures regarding
quality improvement, service authorizations, member appeals and grievances and
provider credentialing, or any changes thereto, to a provider of covered
services that is a subcontractor.



 
(c.) No provision of the subcontract is to be construed as contrary to the
provisions of Article 44 of the Public Health Law and implementing regulations
to the extent they do not conflict with federal law and 42 CFR Parts 434 and 43
8.



 
(d.) Specific delegated activities and reporting responsibilities, including the
amount, duration and scope of services to be provided.



 
(e.) Satisfactory remedies, including termination of a subcontract when the
Department or the Contractor determines that such parties have not performed
adequately which includes but is not limited to egregious patient harm,
significant substantiated complaints, submitting claims to the plan for services
not delivered, and refusal to participate in the plan's quality improvement
program.



 
(f.) Provision for ongoing monitoring of the subcontractor's compliance with the
subcontract by the Contractor. Such monitoring provision shall specify
requirements for corrective action, revocation of the subcontract or imposing
sanctions if the subcontractor's performance is inadequate.

   
(g.)     Specification that either:

 
 
(i.) the credentials of affiliated professionals or other health care providers
will be reviewed directly by the Contractor; or



 
(ii.) the credentialing process of the subcontractor will be reviewed and
approved by the Contractor and the Contractor must audit the credentialing
process on an ongoing basis.



 
(h.) A procedure for the resolution of disputes between the Contractor and its
subcontractors, or providers. Any and all such disputes shall be resolved using
the Department's interpretation of the terms and provisions of this Contract,
and portions of subcontracts executed hereunder that relate to services pursuant
to this Contract. If a subcontract provides for arbitration or mediation, it
shall expressly acknowledge that the Commissioner of the Department of Health is
not bound by arbitration or mediation decisions. Arbitration or mediation must
occur within New York State, and the subcontract shall provide that the
Commissioner will be given notice of all issues going to arbitration or
mediation, and copies of all decisions.



32



--------------------------------------------------------------------------------




 
(i.) A provision specifying how the subcontractor shall participate in the
Contractor's quality assurance, service authorization and grievance and appeals
processes, and the monitoring and evaluation of the Contractor's plan.



 
(j.) A provision specifying how the subcontractor will insure that pertinent
contracts, books, documents, papers and records of their operations are
available to the Department, HHS, Comptroller of the State of New York,
Comptroller General of the United States and/or their respective designated
representatives, for inspection, evaluation and audit, through six years from
the final date of the subcontract or from the date of completion of any audit,
whichever is later.



10.
 The Contractor agrees to comply with Section 3224-a of State Insurance Law
pertaining to prompt payment to providers of covered services.



D.       List of Covered Services and Subcontractors


1.  
The Contractor shall provide documentation to demonstrate capacity to serve the
expected enrollment in its service area. The documentation shall be at such time
and in such format specified by the Department and shall comply with the
requirements of 42CFR 438.207 and applicable sections of State law and
implementing regulations.



2.  
Provider services subcontracts and material amendments thereto shall require the
approval of the Department as set forth in Public Health Law 4402 and 10 NYCRR
Part 98.



3.  
Any addition to or deletion from the network of providers shall be communicated
in writing to the Department by the Contractor, on a quarterly basis.



E.           Provider Termination Notice


The Contractor shall provide the Department at least sixty (60) days notice
prior to the termination of any subcontract, the termination of which would
preclude an Enrollee's access to a covered service by provider type under this
Contract, and specify how services previously furnished by the subcontractor
will be provided. In the event a subcontract is terminated on less than sixty
(60) days notice, the Contractor shall notify the Department immediately but in
no event more than seventy-two (72) hours after notice of termination is either
issued or received by the Contractor.


F.           Recovery of Overpayments to Providers


Consistent with the exception language in Section 3324-b of the Insurance Law,
the Contractor shall retain the right to audit participating providers' claims
for a six year period from the date the care, services or supplies were provided
or billed, whichever is later, and to recoup any overpayments discovered as a
result of the audit. This six year limitation does not apply to situations in
which fraud may be involved or in which the provider or an agent of the provider
prevents or obstructs the Contractor's auditing.


33



--------------------------------------------------------------------------------




ARTICLE VIII


RECORDS REPORTING AND CERTIFICATION REQUIREMENTS


A.       Maintenance of Contractor Performance Records


1.  
The Contractor shall maintain a health information system that collects,
analyzes, integrates and reports data that meets the requirements of 42 CFR
438.242 and Article 44 of the Public Health Law.



2.  
The Contractor agrees to maintain for each EnroUee a care management record. The
Contractor shall maintain, and shall require its subcontractors to maintain:

 

(a.)    appropriate records related to services provided to Enrollees;

(b.)
all financial records and statistical data that the LDSS, the Department and any
other authorized governmental agency may require including books, accounts,
journals, ledgers, and all financial records relating to capitation payments,
third party health insurance recovery, and other revenue received and expenses
incurred under this Contract; and

(c.)
appropriate financial records to document fiscal activities and expenditures,
including records relating to the sources and application of funds and to the
capacity of the Contractor or its subcontractors, including its Participating
Providers, if relevant, to bear the risk of potential financial losses.



3.
Credentials for subcontractors and providers used by subcontractors shall be
maintained on file by or in a manner accessible to the Contractor and furnished
to the Department, upon request.



B.       Maintenance of Financial Records and Statistical Data


The Contractor shall maintain all financial records and statistical data
according to generally accepted accounting principles and/or Statutory
accounting principles where applicable.


C.       Access to Contractor Records


The Contractor shall provide the LDSS, SDOH, The Comptroller of the State of New
York, the Attorney General of the State of New York, DHHS, the Comptroller
General of the United States, and their authorized representatives with access
to all records relating to Contractor performance under this Contract for the
purposes of examination, audit, and copying (at reasonable cost to the
requesting party) of such records. The Contractor shall give access to such
records on two (2) business days prior written notice, during normal business
hours, unless otherwise provided or permitted by applicable laws, rules, or
regulations.


34



--------------------------------------------------------------------------------




D.       Retention Periods


The Contractor shall preserve and retain all records relating to Contractor
performance under this Contract in readily accessible form during the term of
this Contract and for a period of six (6) years thereafter. All provisions of
this Contract relating to record maintenance and audit access shall survive the
termination of this Contract and shall bind the Contractor until the expiration
of a period of six (6) years commencing with termination of this Contract or if
an audit is commenced, until the completion of the audit, whichever occurs
later.


E.      Reporting Requirements


1.  
The Contractor shall be responsible for fulfilling the reporting requirements of
this Contract. Reports shall be filed in a format specified by the Department
and according to the time schedules required by the Department.



2.  
The Contractor shall furnish all information necessary for the Department to
assure adequate capacity and access for the enrolled population and to
demonstrate administrative and management arrangements satisfactory to the
Department. The Contractor shall submit periodic reports to the Department in a
data format and according to a time schedule required by the Department to
fulfill the Department's administrative responsibilities under Section 4403-f of
Article 44 of Public Health law and other applicable State and federal laws or
regulations. Reports may include but are not limited to information on:
availability, accessibility and acceptability of services; enrollment; Enrollee
demographics; disenrollment; Enrollee health and functional status (including
the Semi-Annual Assessment of Members (SAAM) data set or any other such
instrument the Department may request); service utilization; encounter data,
Enrollee satisfaction; marketing; grievance and appeals; and fiscal data. The
Contractor shall promptly notify the Department of any request by a governmental
entity or an organization working on behalf of a governmental entity for access
to any records maintained by the Contractor or a subcontractor pursuant to this
Contract.
 

3. 
 The Contractor shall submit the following specific reports to the Department.

 
(a.)    Annual Financial Statements: 
 
In accordance with Part 98-1.16, the Contractor shall file in duplicate with
both the Commissioner and the Superintendent of the Department of Insurance
(SID) a financial statement each year in the form prescribed by the Commissioner
known as the Medicaid Managed Care Operating Report (MMCOR). The MMCOR shows the
condition at last year-end and contains the information required by Section 4408
of the Public Health Law. The due date for annual statements shall be April 1
following the report closing date.
35



--------------------------------------------------------------------------------




(b.)    Quarterly Financial Statements:


The Contractor shall submit Quarterly Financial Statements to the Department and
SID. The due.date for quarterly reports shall be forty-five (45) days after the
end of the calendar quarter.


(c.)     Other Financial Reports:


Contractor shall submit financial reports, including certified annual financial
statements, and make available documents relevant to its financial condition to
the Department and SID in a timely manner as required by State laws and
regulations including but not limited to Public Health Law § 4403-f, 4404 and
4409, Title 10 NYCRR § 98-1.11, 98-1.16, and 98-1.17 and applicable Insurance
Law §§ 304, 305, 306, and 310.


(d.)    Encounter Data:


The Contractor shall prepare and submit encounter data on a monthly basis to
Department through its designated fiscal agent. Each provider is required to
have a unique identifier. Submissions shall be comprised of encounter records or
adjustments to previously submitted records which the Contractor has received
and processed from provider encounter or claim records of any contracted or
directly provided services rendered to the Enrollee in the current or any
preceding months. Monthly submissions must be received by the fiscal agent in
accordance with the time frames specified in the MEDS II data dictionary on the
Health Provider Network (HPN) to assure the submission is included in the fiscal
agent's monthly production processing.


(e.)    Disenrollment Report:


This report is to be completed twice a year. The first report will cover the
operation of the plan for the period January 1 through June 30. The second
report will cover the period from July 1 through December 31. The completed
report is to be provided to the Department within thirty (30) days after the
period in a format to be specified by the Department.


(f.)     Grievance and Appeal Reports:


 
i) The Contractor must provide the Department on a quarterly basis, and within
fifteen (15) business days of the close of the quarter, a summary of all
grievance and appeals received during the preceding quarter using a data
transmission method that is determined by the Department.



 
ii) The Contractor also agrees to provide on a quarterly basis, within fifteen
(15) business days of the close of the quarter, the total number of grievance or
appeals that have been unresolved for more than thirty (30) days.   The
Contractor shall maintain records on these and other grievances or appeals,
which shall include all correspondence related to the grievance or appeal, and
an explanation of disposition. These records shall be readily available for
review by the Department or LDSS upon request.



36



--------------------------------------------------------------------------------




 


 
iii) Nothing in this Section is intended to limit the right of the Department
and the LDSS to obtain information immediately from a Contractor pursuant to
investigating a particular Enrollee grievance or appeal, or provider complaint.



(g.)   Fraud and Abuse Reporting Requirements:


 
(i) Pursuant to the program integrity requirements outlined in 42 CFR 438.608,
the Contractor shall submit reports specifying the number of complaints of fraud
and abuse made to the Contractor that warrant preliminary investigation by the
Contractor. Such reports must be submitted quarterly, within fifteen (15)
business days of the close of the quarter, in a format specified by the
Department.



 
(ii) The Contractor must also submit to the Department the following on an
ongoing basis for each confirmed case of fraud and abuse identified through
complaints, organizational monitoring, subcontractors, providers, beneficiaries,
Enrollees, etc.:

            

1.   The name of the individual or entity that committed the fraud or abuse;

2.  The source that identified the fraud or abuse;

3.
The type of provider, entity or organization that committed the fraud or abuse;

4.   A description of the fraud or abuse;

5.  The approximate range of dollars involved;

6.
The legal and administrative disposition of the case including actions taken by
law enforcement officials to whom the case has been referred; and

7.  Other data/information as prescribed by the Department.

      
 
(iii) Such report shall be submitted when cases of fraud and abuse are
confirmed, and be reviewed and signed by an executive office of the Contractor.



(h.) Performance Improvement Projects:


The Contractor will be required to conduct performance improvement projects that
focus on clinical and non-clinical areas consistent with the requirements of 42
CFR 438.240. The purpose of these studies will be to promote quality improvement
within the managed long-term care plan. At least one (1) performance improvement
project each year will be selected as a priority and approved by the Department.
Results of each of these annual studies will be provided to the Department in a
required format. Results of other performance improvement projects will be
included in the minutes of the quality committee and reported to the Department
upon request.


37



--------------------------------------------------------------------------------




(i.)   Enrollee Health and Functional Status:


The Contractor shall submit Enrollee health and functional status data for each
of their Enrollees in the format and according to the timeframes specified by
the Department. The data shall consist of the Semi-Annual Assessment of Members
(SAAM) or any other such instrument the Department may request. The data shall
be submitted at least semi-annually or on a more frequent basis if requested by
the Department.


(j.)  Additional Reports:


Upon request by the Department, the Contractor shall prepare and submit other
operational data reports. Such requests will be limited to situations in which
the desired data is considered essential and cannot be obtained through existing
Contractor reports. Whenever possible, the Contractor will be provided with
ninety (90) days notice and the opportunity to discuss and comment on the
proposed requirements before work is begun. However, the Department reserves the
right to give thirty (30) days notice in circumstances where time is of the
essence.


F.           Data Certification


The Contractor shall comply with the data certification requirements in 42 CFR
438.604 and 438.606.


1.  
The types of data subject to certification include, but are not limited to,
enrollment information, encounter data, the premium proposal, contracts and all
other financial data. The certification shall be in a format prescribed by the
Department and must be sent at the time the report or data are submitted.



2.  
The certification shall be signed by the Plan's Chief Executive Officer, the
Chief Financial Officer or an individual with designated authority; and, the
certification shall attest to the accuracy, completeness and truthfulness of the
data.



G.           Notification of Changes in Reporting Due Dates Requirements or
Formats


The Department may extend due dates, or modify report requirements or formats
upon a written request by the Contractor to the Department, where the Contractor
has demonstrated a good and compelling reason for the extension or modification.
The Department will issue a written response to the request for a modification
or extension of the due date.


38



--------------------------------------------------------------------------------




H. Ownership and Related Information Disclosure


The Contractor shall report ownership and related information to the Department,
and upon request to the Secretary of Department of Health and Human Services and
the Inspector General of Health and Human Services, in accordance with 42 U.S.C.
(Section 1320a-3 and 1396b(m) (4) Sections 1124 and 1903(m)(4) of the Federal
Social Security Act).


I.   Role of Compliance Officer and Compliance Committee:


It is the obligation of the plan to designate a compliance officer and establish
a compliance committee pursuant to 42 CFR 438.608 (b) (2). It is the obligation
of the compliance officer and compliance committee to:


1.  
monitor the plan reporting obligations and ensure that the required reports are
accurate and submitted in a timely manner;

2. 
develop written policies, procedures and standards of conduct that articulate
the plan commitment to adhere to all applicable Federal and State Standards;

3.   conduct appropriate staff training activities in an atmosphere of open
communication;

4.   establish provisions for internal monitoring and auditing; and,

5.  
have provisions for prompt responses to detected offenses with provisions for
corrective action initiatives where appropriate.



J.    Public Access to Reports


Any data, information, or reports collected and prepared by the Contractor and
submitted to New York State authorities in the course of performing their duties
and obligations under this Contract may be disclosed subject to and consistent
with the requirements of Freedom of Information Law.


K. Professional Discipline


1.
 Pursuant to Public Health Law Section 4405-b, the Contractor shall have in
place policies and procedures to report to the appropriate professional
disciplinary agency within thirty (30) days of occurrence, any of the following:



i)    the termination of a health care provider contract pursuant to Section
4406-d of the Public Health Law for reasons relating to alleged mental and
physical impairment, misconduct or impairment of patient safety or welfare;
ii)   the voluntary or involuntary termination of a contract or employment or
other affiliation with such contractor to avoid the imposition of disciplinary
measures; or iii)  the termination of a health care provider contract in the
case of a determination of fraud or in a case of imminent harm to patient
health.                                                                                                                

39



--------------------------------------------------------------------------------




2.
The Contractor shall make a report to the appropriate professional disciplinary
agency within thirty (30) days of obtaining knowledge of any information that
reasonably appears to show that a health professional is guilty of professional
misconduct as defined in Articles 130 and 131 (a) of the State Education Law.

 
L. Certification Regarding Individuals Who Have Been Debarred or Suspended By
Federal or State Government

The Contractor will certify to the Department initially and immediately upon
changed circumstances from the last such certification that it does not
knowingly have an individual who has been debarred or suspended by the federal
or state government, or otherwise excluded from participating in procurement
activities:


1.  
as a director, officer, partner or person with beneficial ownership of more than
5% of the Contractor's equity; or



2.  
as a party to an employment, consulting or other agreement with the Contractor
for the provision of items and services that are significant and material to the
Contractor's obligations in the managed long-term care plan consistent with
requirements of SSA §1932 (d)(1).



M. Conflict of Interest Disclosure


The Contractor shall report to the Department in a format specified by the
Department documentation, including but not limited to the identity of and
financial statements of person(s) or corporation(s) with an ownership or
contract interest in the managed long-term care plan or with any subcontract(s)
in which the managed long-term care plan has a 5% or more ownership and
interest, consistent with requirements of SSA § 1903 (m)(2)(a)(viii) and 42 CFR§
§455.100 and 455.104.


40



--------------------------------------------------------------------------------




ARTICLE IX INTERMEDIATE SANCTIONS


A.
The Contractor is subject to the imposition of sanctions as authorized by State
law and regulation, including the Department's right to impose sanctions for
unacceptable practices as set forth in Title 18 of the Official Compilation of
Codes, Rules and Regulations of the State of New York (NYCRR) Part 515 and civil
and monetary penalties pursuant to 18 NYCRR Part 516 and 42 CFR 438.700 and such
other sanctions and penalties as are authorized by local laws and ordinances and
resultant administrative codes, rules and regulations related to the Medical
Assistance Program or to the delivery of the contracted services.



B.
Unacceptable practices for which the Contractor may be sanctioned include, but
are not limited to:



1.  
Failing to provide medically necessary services that the Contractor is required
to provide under its contract with the State.

 

2. 
 Imposing premiums or charges on Enrollees.
 

3. 
Discriminating among Enrollees on the basis of their health status or need for
health care services.



4. 
Misrepresenting or falsifying information that it furnishes to an Enrollee,
Applicant, Potential Enrollee, health care provider, the State or to CMS.



5.
Distributing directly or through any agent or independent contractor, Marketing
materials that have not been approved by the State or that contain false or
materially misleading information.



6. 
Violating any other applicable requirements of SSA §§ 1903(m) or 1932 and any
implementing regulations.
 

7. 
 Violating any other applicable requirements of 18 NYCRR or 10 NYCRR Part 98.
 

C.  
 Intermediate Sanctions may include but are not limited to:

1. 
Civil monetary penalties.

2. 
Suspension of all new enrollment after the effective date of the sanction.

3.   Termination of the contract, pursuant to Article I of this Agreement.


 
41



--------------------------------------------------------------------------------


 
D.
The Department shall have the right, upon notice to the LDSS, to limit, suspend
or terminate enrollment activities by the Contractor and/or enrollment into the
managed long- term care plan upon fifteen (15) days written notice to the
Contractor. The written notice shall specify the action(s) contemplated and the
reason(s) for such action(s) and shall provide the Contractor with an
opportunity to submit additional information that would support the conclusion
that limitation, suspension or termination of enrollment activities
or Enrollment in the Contractor's managed long term-care plan is unnecessary.
The Department reserves the right to suspend enrollment immediately in
situations involving imminent danger to the health and safety of Enrollees.
Nothing in this paragraph limits other remedies available to the Department
under this Agreement.



E.
The Contractor will be afforded due process pursuant to Federal and State Law
and Regulations (42 CFR §438.710,18 NYCRR Part 516, and Article 44 of the PHL).



42



--------------------------------------------------------------------------------




ARTICLE X
 
GENERAL REQUIREMENTS
 
A.       Authorized Representatives With Respect to Contract


Upon commencement of performance under this Contract, the Department and the
Contractor shall each designate a contract representative under this Contract
and shall promptly so notify the other Party in writing. The contract
representative shall be the contact person for all matters arising under this
Contract. Each Party shall notify the other Party if it designates a new
contract representative.


B.       Confidentiality


1.  
All individually identifiable information relating to Applicants and Enrollees
that is obtained by the Contractor shall be safeguarded pursuant to 42CFR 431,
subpart F and applicable sections of 45CFR parts 160 and 164, 42CFR part 2, 42
U.S.C. Section 1396a(a)(7) (Section 1902(a)(7) of the Federal Social Security
Act), and regulations promulgated thereunder, and applicable sections of State
law and regulation including but not limited to Section 27-F of Public Health
Law, Section 369 of the Social Services Law, and Section 33.13 of Mental Hygiene
Law. Information shall be used or disclosed by the Contractor pursuant to
appropriate consent only for a purpose directly connected with performance of
Contractor obligations under this Contract.



2.  
Medical records of Applicants and Enrollees shall be confidential and shall be
disclosed to and by other persons within the Contractor's organization,
including subcontractors, only as necessary to provide health care and quality,
peer, or complaint and appeal review of health care under the terms of this
Contract.



3.  
The provisions of this Section shall survive the termination of this Contract
and shall bind the Contractor so long as the Contractor maintains any
individually identifiable information relating to Applicants or Enrollees.



C.       Additional Actions and Documents


Each Party hereby agrees to use its good faith and best efforts to cooperate
with the other and to take or cause to be taken such further actions to execute,
deliver, and file or cause to executed delivered, and filed such further
documents and instrument, and to use best efforts to obtain such waivers and
consents as may be necessary or as may be reasonably requested in order to
effectuate fully the purposes, terms, and conditions of this Contract and the
purposes of the plan.


43



--------------------------------------------------------------------------------




D.       Relationship of the Parties, Status of the Contractor


The Parties agree that the relation of Contractor to the Department will be that
of an independent Contractor. The Parties also agree and acknowledge that
Contractor is authorized to operate and to perform its obligations under this
Contract pursuant to the provisions of Article 44 of New York State Public
Health Law, Article 43 of State Insurance Law and Section 402 of the Social
Security Amendments of 1967, as amended by Section 222(b) of the Social Security
Amendments of 1972, 42 U.S.C. 1395b-l. The Parties further agree and acknowledge
that Contractor will not, by virtue of its operation, of its performance of its
obligations hereunder, of its compensation hereunder, or of any other provisions
of this Contract: (1) be deemed to be an agent or instrumentality of the State
of New York, the United States, or any agency of either, or (2) be deemed to be
a preferred provider organization, third party administrator, or an independent
practice association.


E.       Nondiscrimination


The Contractor shall not unlawfully discriminate on the basis of age, race,
color, gender, creed, religion, disability, sexual orientation, source of
payment, type of illness or condition or place of origin. The Contractor shall
operate the program in compliance with all applicable State and Federal
non-discrimination laws.


F.        Employment Practices


1.  
The Contractor shall comply with the nondiscrimination clause contained in
Federal Executive Order 11246, as amended by Federal Executive Order 11375,
relating to Equal Employment Opportunity for all persons without regard to race,
color, religion, sex or national origin, the implementing rules and regulations
prescribed by the Secretary of Labor at 41 CFR Part 60 and with the Executive
Law of the State of New York, Section 291-299 thereof and any rules or
regulations promulgated in accordance therewith. The Contractor shall likewise
be responsible for compliance with the above-mentioned standards by
subcontractors with whom the Contractor enters into a contractual relationship
in furtherance of this Contract.



2.  
The Contractor shall comply with regulations issued by the Secretary of Labor of
the United States in 20 CFR Part 741, pursuant to the provisions of Executive
Order 11758, and with the Federal Rehabilitation Act of 1973 and the Americans
with Disabilities Act of 1990. The Contractor shall likewise be responsible for
compliance with the above mentioned standards by subcontractors with whom the
Contractor enters into a contractual relationship in furtherance of this
Contract.



G.           Dispute Resolution


The Contractor and the LDSS shall jointly develop and use a process for
resolving disputes
with   regard   to   the   accuracy   of  assessments   performed   for   enrollment,   involuntary
disenrollments and for continued stay decisions when the Enrollee no longer
meets the nursing home level of care as determined at the last comprehensive
assessment of the calendar year.


44



--------------------------------------------------------------------------------


 
H. Assignment


This Contract shall not be assignable by the Contractor without the prior
written consent of the Commissioner.


I.   Binding Effect


Subject to any provisions hereof restricting assignment, this Contract shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors and permitted assignees.


J.   Limitation on Benefits of this Contract


It is the explicit intention of the Parties that no Enrollee, person or other
entity, other than the Parties, is or shall be entitled to bring any action to
enforce any provision of this Contract against the other Party, and that the
covenants, undertakings, and agreements set forth in this Contract shall be
solely for the benefit of, and shall be enforceable only by the Parties, or
their respective successors and assignees, as permitted hereunder; provided,
however, that the covenants, undertakings, and agreements set forth in Article
VI, Section J hereof shall be construed for the benefit of the Enrollees.


K. Entire Contract


This Contract (including the Schedules and Appendices hereto) constitutes the
entire Contract between the Parties with respect to the subject matter hereof,
and it supersedes all prior oral or written agreements, commitments, or
understandings with respect to the matters provided for herein. This Contract
shall not be deemed to apply to individuals who are not Enrollees.


L. Conflicting Provisions


In the event of any conflict between the provisions of the main body of this
Contract and the provisions of any Appendix or Schedule(s) attached hereto, the
provisions of the main body of this Contract shall govern, unless a provision of
an Appendix or a Schedule explicitly states that it shall supersede the main
body of this Contract.


M. Modification


This Contract is subject to amendment or modification only upon mutual consent
of the Parties reduced to writing. Attached Appendix X is the form to be used in
modification of this Contract. Any such amendment or modification is not binding
on the Parties unless and until approved by the Comptroller of the State of New
York.


45



--------------------------------------------------------------------------------




N. Headings


Article and Section headings contained in this Contract are inserted for
convenience of reference only, shall not be deemed to be a part of this Contract
for any purpose, and shall not, in any way, define or affect the meaning,
construction, or scope of any of the provisions hereof.


O. Pronouns


All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the person or
entity may require.


P. Notices


All notices, demands, requests, reports, or other communications which may be or
are required to be given, served or sent by either Party to the other Party
pursuant to this Contract shall be in writing and shall be mailed by first-class
registered or certified mail, return receipt requested, postage prepaid, or
transmitted by hand delivery, or telegram, overnight package delivery, addressed
as follows:


(l)If to the Department:
Director


Division of Managed Care and Program Evaluation
New York State Department of Health
Corning Tower.
Empire State Plaza
Albany, New York 12237

with a copy (which shall not constitute notice) to:


Director
Bureau of Continuing Care Initiatives
Division of Managed Care and Program Evaluation


New York State Department of Health.


Room 2084
Corning Tower
Empire State Plaza
Albany, New York 12237


(2)If to SID:
Co-Chief
Health Bureau
New York State Insurance Department
One Commerce Plaza
Albany, NY 12257


46



--------------------------------------------------------------------------------




(3)  If to Contractor:
Chief Executive Officer
WellCare of New York, Inc.
11 West 19th Street
New York, NY 10011


Each Party may designate by notice in writing a new address to which any notice,
demand, request, report, or communication may be thereafter so given, served, or
sent. Each notice, demand, request, report, or communication which shall be
mailed, delivered, or transmitted in the manner described above shall be deemed
sufficiently given, served, sent, and received for all purposes at such time as
it is delivered to the addressee (with the return receipt, the delivery receipt,
the affidavit of the messenger or the answer back or confirmation being deemed
conclusive, but not exclusive, evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation. The Parties agree
further to copy the Department's local designee or designated contact person on
any notice subject to this Section.


Q. Partial Invalidity


Should any provision of this Contract be declared or found to be illegal,
invalid, ineffective, unenforceable or void, then each Party shall be relieved
of any obligation arising from such provision; the balance of this Contract, if
capable of performance, shall remain in full force and effect.


R. Force Majeure


Each Party shall use all efforts to perform its obligations under this Contract
but shall be excused for failure to perform or for delay in performance
hereunder due to unforeseeable circumstances beyond its reasonable control or
which could not have been prevented by it, including but not limited to acts of
God, floods, hurricanes, earthquakes, acts of war, civil unrest, or embargoes;
provided, that acts of any governmental body shall be deemed not to be a force
majeure.


S.  Survival


The termination or expiration of this Contract shall not affect vested or
accrued rights or obligations of the Parties existing as of the date of such
termination or expiration or other obligations expressly intended to survive the
termination or expiration hereof. Without limiting the generality of the
foregoing, the following provisions of this Contract shall survive any
expiration or termination of this Contract: entire Article VI; entire Article
VIII; Section V. D.; Sections I.E. I.F. and I.G; Sections X.B, X.E, X.H, X.K,
X.L, X.M, X.V, X.AA, Appendix A and all definitional provisions of this Contract
to the extent that they pertain to any other surviving provisions or
obligations.


47



--------------------------------------------------------------------------------




T.   State Standard Appendix A


The Parties agree to be bound by the terms and conditions of "Standard Clauses
for New York State Contracts, June 2006" attached hereto and incorporated herein
as Appendix A.


U. Indemnification of the Department


1.
The Contractor shall indemnify, defend and hold harmless the Department, the
State, its officers, agents and employees and the Enrollees and their eligible
dependents from:



 
(a.) any and all claims and losses incurred by or accruing or resulting from the
acts or omissions of all Contractor's, subcontractors, materialmen, laborers and
any other person, firm or corporation furnishing or supplying work, services,
materials, or supplies in connection with the performance of this Contract;



 
(b.)any and all claims and losses incurred by, accruing, or resulting to any
person, firm or corporation who may be injured or damaged by the acts or
omissions of the Contractor, its officers, agents and employees or
subcontractors, including Participating Providers, in connection with the
performance of this Contract; and



 
(c.) against any liability, including costs and expenses, for violation of
proprietary rights, copyrights, or rights of privacy, arising out of
publication, translation, reproduction, delivery, performance, use or
disposition of any data furnished by the Contractor under this Contract or based
on any libelous or otherwise unlawful matter contained in such data.



2.  
The Department shall provide the Contractor with prompt written notice of any
claim made against the Department. The Contractor, at its sole option, shall
defend or settle said claim. The Department shall cooperate with the Contractor,
to the extent necessary for the Contractor to discharge its obligations
hereunder.



3.  
The Contractor shall have no obligation hereunder with respect to any claim or
cause of action for damages to persons or property to the extent caused by the
Department, its employees or agents.



V. Environmental Compliance


The Contractor shall comply with all applicable standards, orders or regulations
issued pursuant to the Clean Air Act, 42 U.S.C. 7401 et seq., and the Federal
Water Pollution Control Act, as amended, 33 U.S.C. 1251 et seq. The Contractor
shall report violations to the Department, Department of Health and Human
Services (DHHS) and to the appropriate Regional Office of the Environmental
Protection Agency.


48



--------------------------------------------------------------------------------




W. Energy Conservation


The Contractor shall comply with any applicable mandatory standards and policies
relating to energy efficiency which are contained in the State Energy
conservation plan issued in compliance with the Energy Policy and Conservation
Act of 1975, Pub. L. 94-163 42 U.S.C. 6321 et seq., and any amendment thereto.


X. Prohibition on Use of Federal Funds for Lobbying


1.  
The Contractor agrees, pursuant to Section 1352, Title 31, United States Code,
and 45 CFR Part 93 not to expend federally appropriated funds received under
this Contract to pay any person for influencing or attempting to influence an
officer or employee of an agency, a member of Congress, an officer or employee
of Congress, or an employee of a member of Congress in connection with the
awarding of any federal contract, the making of any federal grant, the making of
any federal loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment, or



2.  
Modification of any federal contract, grant, loan or cooperative agreement. The
Contractor agrees to complete and submit the "Certification Regarding Lobbying",
attached hereto as Appendix C and incorporated herein, if this Contract exceeds
$100,000.



3.  
If any funds other than federally appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of an agency, a member of Congress, an officer or employee of Congress,
or an employee of a member of Congress in connection with this Contract or the
underlying Federal grant and the agreement exceeds $100,000 the contractor
agrees to complete and submit Standard Form-LLL, "Disclosure of Lobbying
Activities", attached hereto as Appendix D and incorporated herein, in
accordance with its instructions.



4.  
The Contractor shall include the provisions of this Section in all subcontracts
under this Contract and require that all subcontractors whose contract exceeds
$100,000 certify and disclose accordingly to the Contractor.



Y. Waiver of Breach


No term or provision of this Contract shall be deemed waived and no breach
excused, unless such waiver or consent shall be in writing and signed by the
Party claimed to have waived or consented. Any consent by a Party to, or waiver
of, a breach under this Contract shall not constitute consent to, a waiver of,
or excuse for any other, different or subsequent breach.


Z. Choice of Law


This Contract shall be interpreted according to the laws of the State of New
York, without reference to choice of law principles. The Contractor shall be
required to bring any legal proceeding against the Department or the State
arising from this Contract in New York State courts.


49



--------------------------------------------------------------------------------




AA. Executory Provision and Federal Funds


The State Finance Law of the State of New York, Section 112, requires that any
contract made by a State Department which exceeds fifteen thousand dollars
($15,000) in amount be first approved by the Comptroller of the State of New
York before becoming effective. The Parties recognize that this Contract is
wholly executory and not binding until and unless approved by the Comptroller of
the State of New York. The Parties also agree that the effectiveness of this
Contract is conditioned upon receipt of any approval required pursuant to
federal law to permit full Federal financial participation in the costs hereof.
Contractor agrees to comply with all applicable federal audit requirements
including but not limited to OMB Circular A-8 7 and other applicable federal
rules and procedures concerning use of federal funds.


BB. Renegotiation


In the event any part of this Contract is found to be invalid or unenforceable
under applicable law and alters the general scope of contractual performance or
a change occurs in applicable State or Federal law, rules or regulations or
federal or State interpretations


thereof which requires alteration of the general scope of contractual
performance to remain in compliance therewith, or the Department obtains a
waiver of such applicable Federal law, rule or regulation, either Party may
initiate re-negotiation of the terms and conditions of this Contract to preserve
the benefit bargained for. If the Parties are unable to agree on a revision of
contractual terms and conditions consistent with the altered scope of
contractual performance, either Party may terminate this Contract as of the last
day of the month following the month in which written notice of termination is
given, subject to the provisions of Article I, Sections F andG.


CC. Affirmative Action


The Contractor agrees to comply with all applicable Federal and State
nondiscrimination statutes including:


1.  
The Civil Rights Acts of 1964, as amended; Executive Order No. 11246 entitled
"Equal Employment Opportunity," as amended by Executive Order 11375, and as
supplemented in Department of Labor Regulation 41 CFR Part 60; Executive Law of
the State of New York, Sections 290-299 thereof, and any rules or regulations
promulgated in accordance therewith; Section 504 of the Rehabilitation Act of
1973 and the Regulations issued pursuant thereto contained in 45 CFR Part 84
entitled "Nondiscrimination on the Basis of Handicap in Programs and Activities
Receiving or Benefiting from Federal Financial Assistance"; and the Americans
with Disabilities Act (ADA) of 1990, 42 U.S.C. Section 12116, and regulations
issued by the Equal Employment Opportunity Commission which implement the
employment provisions of the ADA, set forth at 29 CFR Part 1630.



2.  
The Contractor is required to demonstrate effective affirmative efforts and to
ensure employment of protected class members. The Contractor must possess and
may, upon request be required to submit to the Department a copy of an
Affirmative Action Plan which is in full compliance with applicable requirements
of federal and State statutes.



50



--------------------------------------------------------------------------------





 
3.  
Contractors and subcontractors shall undertake or continue existing programs of
affirmative action to ensure that minority group members and women are afforded
equal employment opportunities without discrimination because of race, creed,
religion, color, national origin, sex, age, disability or marital status. For
these purposes, affirmative action shall apply in the areas of recruitment,
employment, job assignment, promotion, upgrading, demotion, transfer, layoff, or
termination and rates of pay or other forms of compensation.



4.  
Prior to the award of a State contract, the Contractor shall submit an Equal
Employment Opportunity (EEO) Policy Statement to the Department within the time
frame established by the Department.



5.  
The Contractor's EEO Policy Statement shall contain, but not necessarily be
limited to, and the Contractor, as a precondition to entering into a valid and
binding State contract, shall, during the performance of the State contract,
agree to the following:



 
(a.) The Contractor will not discriminate against any employee or Applicant for
employment because of race, creed, religion, color, national origin, sex, age,
sexual orientation, disability or marital status, will undertake or continue
existing programs or affirmative action to ensure that minority group members
and women are afforded equal employment opportunities without discrimination,
and shall make and document its conscientious and active efforts to employ and
utilize minority group members and women in its work force on State contracts.



 
(b.) The Contractor shall state in all solicitations or advertisements for
employees that, in the performance of the State contract all qualified
applicants will be afforded equal employment opportunities without
discrimination because of race, creed, religion, color, national origin, sex,
age, disability or marital status.



 
(c.) At the request of the contracting agency, the Contractor shall request each
employment agency, labor union, or authorized representative of workers with
which it has a collective bargaining of other agreement or understanding, to
furnish a written statement that such employment agency, labor union, or
representative will not discriminate on the basis of race, creed, religion,
color, national origin, sex, age, sexual orientation, disability or marital
status and that such union or representative will affirmatively cooperate in the
implementation of the Contractor's obligations herein.



 
(d.) Except for construction contracts, prior to an award of a State contract,
the Contractor shall submit to the contracting agency a staffing plan of the
anticipated work force to be utilized on the State contract or, where required,
information on the Contractor's total work force, including apprentices, broken
down by specified ethnic background, gender, and Federal Occupational Categories
or other appropriate categories specified by the contracting agency. The form of
the staffing plan shall be supplied by the contracting agency.



51



--------------------------------------------------------------------------------


 
 
(e.) After an award of a State contract, the Contractor shall submit to the
contracting agency a work force utilization report, in a form and manner
required by the agency, of the work force actually utilized on the State
contract, broken down by specified ethnic background, gender, and Federal
Occupational Categories or other appropriate categories specified by the
contracting agency.



 
(f.) In the event that the Contractor is found through an administrative or
legal action, whether brought in conjunction with this Contract or any other
activity engaged in by the Contractor, to have violated any of the laws recited
herein in relation to the Contractor's duty to ensure equal employment to
protected class members, the Department may, in its discretion, determine that
the Contractor has breached this Contract.



 
(g.) Additionally, the Contractor and any of its subcontractors shall be bound
by the applicable provisions of Article 15-A of the Executive Law, including
Section 316 thereof, and any rules or regulations adopted pursuant thereto. The
Contractor also agrees that any goal percentages contained in this Contract are
subject to the requirements of Article 15-A of the Executive Law and regulations
adopted pursuant thereto. For purposes of this Contract the goals established
for subcontracting/purchasing with Minority and Women-Owned business enterprises
are 0% to 5%. The employment goals for the hiring of protected class persons are
5% to 10%.



The Contractor shall be required to submit reports as required by the
Department, in a format determined by the Department, concerning the
Contractor's compliance with the above provisions, relating to the procurement
of services, equipment and or commodities, subcontracting, staffing plans and
for achievement or employment goals. The Contractor agrees to make available to
the Department upon request, the information and data used in compiling such
reports.


It is the policy of the Department to encourage the employment of qualified
applicants/recipients of public assistance by both public organizations and
private enterprises who are under contractual agreement to the Department for
the provision of goods and services. The Department may require the Contractor
to demonstrate how the Contractor has complied or will comply with the aforesaid
policy.


DD. Omnibus Procurement Act of 1992


It is the policy of New York State to maximize opportunities for the
participation of New York State business enterprises, including minority and
women-owned business enterprises as Contractors, subcontractors, and suppliers
on its procurement contracts. The Omnibus Procurement Act of 1992 requires that
by signing this Contract, the Contractor certifies that whenever the total
contract is greater than $1 million:


52



--------------------------------------------------------------------------------




1.  
The Contractor has made reasonable efforts to encourage the participation of New
York State Business Enterprises as suppliers and subcontractors on this project,
and has retained the documentation of these efforts to be provided upon request
to the State;



2.  
The Contractor has complied with the Federal Equal Opportunity Act of 1972 (Pub.
L. 92-261), as amended;



3.  
The Contractor agrees to make reasonable efforts to provide notification to New
York State residents of employment opportunities on this project through listing
any such positions with the Job Service Division of the New York State
Department of Labor, or providing such notification in such manner as is
consistent with existing collective bargaining contracts or agreements. The
Contractor agrees to document these efforts and to provide such documentation
upon request;



4.  
The Contractor acknowledges notice that New York State may seek to obtain offset
credits from foreign countries as a result of this Contract and agrees to
cooperate with the State in these efforts.



EE. Fraud and Abuse


The Contractor shall comply with the program integrity requirements of 42 CFR
438.608 and operate in a manner as to ensure a prompt organizational response to
detect offenses and development of corrective action initiatives. The Contractor
shall also establish and adhere to a process for reporting to the Department
credible information of violations of law by the Contractor subcontractors or
Enrollees for a determination as to whether criminal, civil or administrative
action may be appropriate. With respect to Enrollees, this reporting shall be
restricted to credible information on violations of law with respect to
enrollment in the plan or the provision of, or payment for, health services.


FF.  Nondiscrimination in Employment in Northern Ireland


In accordance with Chapter 807 of the Laws of 1992, the Contractor agrees that,
if it or any individual or legal entity in which the Contractor holds a 10% or
greater ownership interest, or any individual or legal entity that holds a 10%
or greater ownership in the Contractor, has business operations in Northern
Ireland, the Contractor, or such individual or legal entity, shall take lawful
steps in good faith to conduct any business operations it has in Northern
Ireland in accordance with MacBride Fair Employment Principles relating to
nondiscrimination in employment and freedom of workplace opportunity, and shall
permit independent monitoring of its compliance with such Principles.


GG. Contract Insurance Requirements.


The Contractor must, without expense to the State, procure and maintain, for the
full term of the contract, insurance of the kinds and in the amounts hereinafter
provided, in insurance companies authorized to do such business in the State of
New York covering all operations


53



--------------------------------------------------------------------------------




under this Contract, whether performed by it or by subcontractors. Before
commencing the work, the Contractor shall furnish to the Department of Health a
certificate or certificates, in a form satisfactory to said Department, showing
that it has complied with the requirements of this Section, which certificate or
certificates shall state that the policies shall not be changed or canceled
until thirty (30) days written notice has been given to said Department. The
kinds and amounts of required insurance are:


1.  
A policy covering the obligations of the Contractor in accordance with the
provisions of Chapter 41, Laws of 1914, as amended, known as the Workers'
Compensation Law, and the Contract shall be void and of no effect unless the
Contractor procures such policy and maintains it for the full term of the
Contract.



2.  
Policies of Bodily Injury Liability and Property Damage Liability Insurance of
the types hereinafter specified, each within limits of not less than $500,000
for all damages arising out of bodily injury, including death at any time
resulting therefrom sustained by one person in any one occurrence, and subject
to that limit for that person, not less than $1,000,000 for all damages arising
out of bodily injury, including death at any time resulting therefrom sustained
by two or more persons in any one occurrence, and not less than $500,000 for
damages arising out of damage to or destruction of property during any single
occurrence and not less than $1,000,000 aggregate for damages arising out of
damage to or destruction of property during the policy period.



 
(a.) Contractor's Liability Insurance issued to and covering the liability of
the Contractor with respect to all work performed by it under this proposal and
the contract.



 
(b.) Protective Liability Insurance issued to and covering the liability of the
People of the State of New York with respect to all operations under this
Contract, by the Contractor or by its subcontractors, including omissions and
supervisory acts of the State.



 
(c.) Automobile Liability Insurance issued to and covering the liability of the
People of the State of New York with respect to all operations under this
Contract, by the Contractor or by its subcontractors, including omissions and
supervisory acts of the State.



HH. Minority and Women Owned Business Policy Statement


The New York State Department of Health recognizes the need to take affirmative
action to ensure that Minority and Women Owned Business Enterprises are given
the opportunity to participate in the performance of the Department of Health's
contracting program. This opportunity for full participation in our free
enterprise system by traditionally, socially and economically disadvantaged
persons is essential to obtain social and economic equality and improve the
functioning of the State economy.


It is the intention of the New York State Department of Health to fully execute
the mandate of Executive Order-21 and provide Minority and Women Owned Business
Enterprises with equal opportunity to bid on contracts awarded by this agency in
accordance with the State Finance Law.


54



--------------------------------------------------------------------------------




To implement this affirmative action policy statement, the Contractor agrees to
file with the Department of Health within 10 days notice of award, a staffing
plan of the anticipated work force to be utilized on this Contract or, where
required, information on the Contractor's total work force, including
apprentices, broken down by specified ethnic background, gender, and Federal
occupational categories or other appropriate categories specified by the
Department. The form of the staffing shall be supplied by the Department, after
an award of this Contract, the Contractor agrees to submit to the Department a
work force utilization report, in a form and manner required by the Department,
of the work force actually utilized on this Contract, broken down by specified
ethnic background, gender and Federal occupational categories or other
appropriate categories or other appropriate categories specified by the
Department.


II. Provisions Related to New York State Information Security Breach and
Notification Act


CONTRACTOR shall comply with the provisions of the New York State Information
Security Breach and Notification Act (General Business Law Section 899-aa; State
Technology Law Section 208). CONTRACTOR shall be liable for the costs associated
with such breach if caused by CONTRACTOR'S negligent or willful acts or
omissions, or the negligent or willful acts or omissions of CONTRACTOR'S agents,
officers, employees or subcontractors.


55



--------------------------------------------------------------------------------


 
APPENDIX A
New York State Standard Contract Clauses
 
 

 
 
2007
APPENDIX A
STANDARD CLAUSES
-1-


--------------------------------------------------------------------------------



STANDARD CLAUSES FOR NYS CONTRACTS


APPENDIX A
STANDARD CLAUSES FOR NYS CONTRACTS
 
The parties to the attached contract, license, lease, amendment or other
agreement of any kind (hereinafter, "the contract" or "this contract") agree to
be bound by the following clauses which are hereby made a part of the contract
(the word "Contractor" herein refers to any party other than the State, whether
a contractor, licenser, licensee, lessor, lessee or any other party):


1.EXECUTORY CLAUSE. In accordance with Section 41 of the State Finance Law, the
State shall have no liability under this contract to the Contractor or to anyone
else beyond funds appropriated and available for this contract.


2. NON-ASSIGNMENT CLAUSE. In accordance with Section 138 of the State Finance
Law, this contract may not be assigned by the Contractor or its right, title or
interest therein assigned, transferred, conveyed, sublet or otherwise disposed
of without the previous consent, in writing, of the State and any attempts to
assign the contract without the State's written consent are null and void. The
Contractor may, however, assign its right to receive payment without the State's
prior written consent unless this contract concerns Certificates of
Participation pursuant to Article 5-A of the State Finance Law.


3. COMPTROLLER'S APPROVAL. In accordance with Section 112 of the State Finance
Law (or, if this contract is with the State University or City University of New
York, Section 355 or Section 6218 of the Education Law), if this contract
exceeds $15,000 (or the minimum thresholds agreed to by the Office of the State
Comptroller for certain S.U.N.Y. and C.U.N. Y. contracts), or if this is an
amendment for any amount to a contract which, as so amended, exceeds said
statutory amount, or if, by this contract, the State agrees to give something
other than money when the value or reasonably estimated value of such
consideration exceeds $10,000, it shall not be valid, effective or binding upon
the State until it has been approved by the State Comptroller and filed in his
office. Comptroller's approval of contracts let by the Office of General
Services is required when such contracts exceed $30,000 (State Finance Law
Section 163.6.a).


4.WORKERS' COMPENSATION BENEFITS. In accordance with Section 142 of the State
Finance Law, this contract shall be void and of no force and effect unless the
Contractor shall provide and maintain coverage during the life of this contract
for the benefit of such employees as are required to be covered by the
provisions of the Workers' Compensation Law.


5.NON-DISCRIMINATION REQUIREMENTS. To the extent required by Article 15 of the
Executive Law (also known as the Human Rights Law) and all other State and
Federal statutory and constitutional non-discrimination provisions, the
Contractor will not discriminate against any employee or applicant for
employment because of race, creed, color, sex, national origin, sexual
orientation, age, disability, genetic predisposition or carrier status, or
marital status. Furthermore, in accordance with Section 220-e of the Labor Law,
if this is a contract for the construction, alteration or repair of any public
building or public work or for the manufacture, sale or distribution of
materials, equipment or supplies, and to the extent that this contract shall be
performed within the State of New York, Contractor agrees that neither it not
its subcontractors shall, by reason of race, creed, color, disability, sex,
or national origin: (a) discriminate in hiring against any New York
State citizen who is qualified and available to perform the work; or
(b) discriminate against or intimidate any employee hired for the performance of
work under this contract. If this is a building service contract as defined in
Section 230 of the Labor Law, then, in accordance with Section 239 thereof,
Contractor agrees that neither it nor its subcontractors shall by reason of
race, creed, color, national origin, age, sex or disability: (a) discriminate in
hiring against any New York State citizen who is qualified and available to
perform the work; or
(b) discriminate   against   or  intimidate   any   employee   hired   for  the
performance of work under this contract. Contractor is subject to fines of
$50.00 per person per day for any violation of Section 220-e or Section 239 as
well as possible termination of this contract and forfeiture of all moneys due
hereunder for a second or subsequent violation.


6.WAGE AND HOURS PROVISIONS. If this is a public work contract covered by
Article 8 of the Labor Law or a building service contract covered by Article 9
thereof, neither Contractor's employees nor the employees of its subcontractors
may be required or permitted to work more than the number of hours or days
stated in said statutes, except as otherwise provided in the Labor Law and as
set forth in prevailing wage and supplement schedules issued by the State
Labor Department. Furthermore, Contractor and its subcontractors must pay
at least the prevailing wage rate and pay or provide the prevailing supplements,
including the premium rates for overtime pay, as determined by the State Labor
Department in accordance with the Labor Law.


7. NON-COLLUSIVE BIDDING CERTIFICATION. In accordance with Section 139-d of the
State Finance Law, if this contract was awarded based upon the submission of
bids, Contractor warrants, under penalty of perjury, that its bid was arrived at
independently and without collusion aimed at restricting competition. Contractor
further warrants that, at the time Contractor submitted its bid, an authorized
and responsible person executed and delivered to the State a non-collusive
bidding certification on Contractor's behalf.


8. INTERNATIONAL BOYCOTT PROHIBITION. In accordance with Section 220-f of the
Labor Law and Section 139-h of the State Finance Law, if this contract exceeds
$5,000, the Contractor agrees, as a material condition of the contract, that
neither the Contractor nor any substantially owned or affiliated person, firm,
partnership or corporation has participated, is participating, or shall
participate in an international boycott in violation of the federal Export
Administration Act of 1979 (50 USC App. Sections 2401 et seq.) or regulations
thereunder. If such Contractor, or any of the aforesaid affiliates of
Contractor, is convicted or is otherwise found to have violated said laws or
regulations upon the final determination of the United States Commerce
Department or any other appropriate agency of the United States subsequent to
the contract's execution, such contract, amendment or modification thereto shall
be rendered forfeit and void. The Contractor shall so notify the State
Comptroller within five (5) business days of such conviction, determination or
disposition of appeal (2NYCRR 105.4).


9. SET-OFF RIGHTS. The State shall have all of its common law, equitable and
statutory rights of set-off. These rights shall include, but not be limited to,
the State's option to withhold for the purposes of set­off any moneys due to the
Contractor under this contract up to any amounts due and owing to the State with
regard to this contract, any other contract with any State department or agency,
including any contract for a term commencing prior to the term of this contract,
plus any amounts due and owing to the State for any other reason including,
without limitation, tax delinquencies, fee delinquencies or monetary penalties
relative thereto. The State shall exercise its set-off rights in accordance with
normal State practices including, in cases of set-off pursuant to an audit, the
finalization of such audit by the State agency, its representatives, or the
State Comptroller.


10.RECORDS. The Contractor shall establish and maintain complete and accurate
books, records, documents, accounts and other evidence directly pertinent to
performance under this contract (hereinafter, collectively, "the Records"). The
Records must be kept for the balance of the calendar year in which they were
made and for six (6) additional years thereafter. The State Comptroller, the
Attorney General and any other person or entity authorized to conduct an
examination, as well as the agency or agencies involved in this contract, shall
have access to the Records during normal business hours at an office of the
Contractor


Page 1
May, 2003



--------------------------------------------------------------------------------



STANDARD CLAUSES FOR NYS CONTRACTS


APPENDIX A


within the State of New York or, if no such office is available, at a mutually
agreeable and reasonable venue within the State, for the term specified above
for the purposes of inspection, auditing and copying. The State shall take
reasonable steps to protect from public disclosure any of the Records which are
exempt from disclosure under Section 87 of the Public Officers Law (the
"Statute") provided that: (i) the Contractor shall timely inform an appropriate
State official, in writing, that said records should not be disclosed; and (ii)
said records shall be sufficiently identified; and (iii) designation of said
records as exempt under the Statute is reasonable. Nothing contained herein
shall diminish, or in any way adversely affect, the State's right to discovery
in any pending or future litigation.


11. IDENTIFYING INFORMATION AND PRIVACY NOTIFICATION, (a) FEDERAL EMPLOYER
IDENTIFICATION NUMBER and/or FEDERAL SOCIAL SECURITY NUMBER. All invoices or New
York State standard vouchers submitted for payment for the sale of goods or
services or the lease of real or personal property to a New York State agency
must include the payee's identification number, i.e., the seller's or lessor's
identification number. The number is either the payee's Federal employer
identification number or Federal social security number, or both such numbers
when the payee has both such numbers. Failure to include this number or numbers
may delay payment. Where the payee does not have such number or numbers,
the payee, on its invoice or New York State standard voucher, must give
the reason or reasons why the payee does not have such number or numbers.


(b) PRIVACY NOTIFICATION. (1) The authority to request the above personal
information from a seller of goods or services or a lessor of real or personal
property, and the authority to maintain such information, is found in Section 5
of the State Tax Law. Disclosure of this information by the seller or lessor to
the State is mandatory. The principal purpose for which the information is
collected is to enable the State to identify individuals, businesses and others
who have been delinquent in filing tax returns or may have understated their tax
liabilities and to generally identify persons affected by the taxes administered
by the Commissioner of Taxation and Finance. The information will be used for
tax administration purposes and for any other purpose authorized by law.


(2) The personal information is requested by the purchasing unit of the agency
contracting to purchase the goods or services or lease the real or personal
property covered by this contract or lease. The information is maintained in New
York State's Central Accounting System by the Director of Accounting Operations,
Office of the State Comptroller, AESOB, Albany, New York 12236.


12. EQUAL EMPLOYMENT OPPORTUNITIES FOR MINORITIES AND WOMEN. In accordance with
Section 312 of the Executive Law, if this contract is: (i) a written agreement
or purchase order instrument, providing for a total expenditure in excess
of $25,000.00, whereby a contracting agency is committed to expend or does
expend funds in return for labor, services, supplies, equipment, materials or
any combination of the foregoing, to be performed for, or rendered or furnished
to the contracting agency; or (ii) a written agreement in excess of $100,000.00
whereby a contracting agency is committed to expend or does expend funds for the
acquisition, construction, demolition, replacement, major repair or renovation
of real property and improvements thereon; or (iii) a written agreement
in excess of $100,000.00 whereby the owner of a State assisted housing project
is committed to expend or does expend funds for the acquisition, construction,
demolition, replacement, major repair or renovation of real property and
improvements thereon for such project, then:


(a) The Contractor will not discriminate against employees or applicants for
employment because of race, creed, color, national origin, sex, age, disability
or marital status, and will undertake or continue existing programs of
affirmative action to ensure that minority group members and women are afforded
equal employment opportunities without discrimination.    Affirmative action
shall mean recruitment, employment, job assignment, promotion, upgradings,
demotion, transfer, layoff, or termination and rates of pay or other forms of
compensation;


(b) at the request of the contracting agency, the Contractor shall request each
employment agency, labor union, or authorized representative of workers with
which it has a collective bargaining or other agreement or understanding, to
furnish a written statement that such employment agency, labor union or
representative will not discriminate on the basis of race, creed, color,
national origin, sex, age, disability or marital status and that such union or
representative will affirmatively cooperate in the implementation of the
contractor's obligations herein; and


(c) the Contractor shall state, in all solicitations or advertisements for
employees, that, in the performance of the State contract, all qualified
applicants will be afforded equal employment opportunities without
discrimination because of race, creed, color, national origin, sex, age,
disability or marital status.


Contractor will include the provisions of "a", "b", and "c" above, in every
subcontract over $25,000.00 for the construction, demolition, replacement, major
repair, renovation, planning or design of real property and improvements thereon
(the "Work") except where the Work is for the beneficial use of the Contractor.
Section 312 does not apply to: (i) work, goods or services unrelated to this
contract; or (ii) employment outside New York State; or (iii) banking services,
insurance policies or the sale of securities. The State shall consider
compliance by a contractor or subcontractor with the requirements of any federal
law concerning equal employment opportunity which effectuates the purpose of
this section. The contracting agency shall determine whether the imposition of
the requirements of the provisions hereof duplicate or conflict with any such
federal law and if such duplication or conflict exists, the contracting agency
shall waive the applicability of Section 312 to the extent of such duplication
or conflict. Contractor will comply with all duly promulgated and lawful rules
and regulations of the Governor's Office of Minority and Women's Business
Development pertaining hereto.


13.  CONFLICTING TERMS. In the event of a conflict between the terms of the
contract (including any and all attachments thereto and amendments thereof) and
the terms of this Appendix A, the terms of this Appendix A shall control.


14. GOVERNING LAW. This contract shall be governed by the laws of the State of
New York except where the Federal supremacy clause requires otherwise.


15.  LATE PAYMENT. Timeliness of payment and any interest to be paid to
Contractor for late payment shall be governed by Article 11-A of the State
Finance Law to the extent required by law.


16.  NO ARBITRATION. Disputes involving this contract, including the breach or
alleged breach thereof, may not be submitted to binding arbitration (except
where statutorily authorized), but must, instead, be heard in a court of
competent jurisdiction of the State of New York.


17.  SERVICE OF PROCESS. In addition to the methods of service allowed by the
State Civil Practice Law & Rules ("CPLR"), Contractor hereby consents to service
of process upon it by registered or certified mail, return receipt requested.
Service hereunder shall be complete upon Contractor's actual receipt of process
or upon the State's receipt of the return thereof by the United States Postal
Service as refused or undeliverable. Contractor must promptly notify the State,
in writing, of each and every change of address to which service of process can
be made. Service by the State to the last known address shall be sufficient.
Contractor will have thirty (30) calendar days after service hereunder is
complete in which to respond.


Page 2
May, 2003



--------------------------------------------------------------------------------



STANDARD CLAUSES FOR NYS CONTRACTS


APPENDIX A
 
18. PROHIBITION ON PURCHASE OF TROPICAL HARDWOODS. The Contractor certifies and
warrants that all wood products to be used under this contract award will be in
accordance with, but not limited to, the specifications and provisions of State
Finance Law §165. (Use of Tropical Hardwoods) which prohibits purchase and use
of tropical hardwoods, unless specifically exempted, by the State or any
governmental agency or political subdivision or public benefit corporation.
Qualification for an exemption under this law will be the responsibility of the
contractor to establish to meet with the approval of the State.


In addition, when any portion of this contract involving the use of woods,
whether supply or installation, is to be performed by any subcontractor, the
prime Contractor will indicate and certify in the submitted bid proposal that
the subcontractor has been informed and is in compliance with specifications and
provisions regarding use of tropical hardwoods as detailed in §165 State Finance
Law. Any such use must meet with the approval of the State; otherwise, the bid
may not be considered responsive. Under bidder certifications, proof of
qualification for exemption will be the responsibility of the Contractor to meet
with the approval of the State.


19.  MACBRIDE   FAIR   EMPLOYMENT   PRINCIPLES.      In accordance with the
MacBride Fair Employment Principles (Chapter 807 of the Laws of 1992), the
Contractor hereby stipulates that the Contractor either (a) has no business
operations in Northern Ireland, or (b) shall take lawful steps in good faith to
conduct any business operations in Northern Ireland in accordance with the
MacBride Fair Employment Principles (as described in Section 165 of the New York
State Finance Law), and shall permit independent monitoring of compliance with
such principles.


20.  OMNIBUS PROCUREMENT ACT OF 1992. It is the policy of New York State to
maximize opportunities for the participation of New York State business
enterprises, including minority and women-owned business enterprises as bidders,
subcontractors and suppliers on its procurement contracts.


Information on the availability of New York State subcontractors and suppliers
is available from:


NYS Department of Economic Development Division for Small Business 30 South
Pearl St--7lh Floor Albany, New York 12245 Telephone: 518-292-5220


A directory of certified minority and women-owned business enterprises is
available from:


NYS Department of Economic Development
Division of Minority and Women's Business Development
30 South Pearl St - 2nd Floor
Albany, New York 12245
http://www.empire.state.ny.us


The Omnibus Procurement Act of 1992 requires that by signing this bid proposal
or contract, as applicable, Contractors certify that whenever the total bid
amount is greater than $1 million:


(a) The Contractor has made reasonable efforts to encourage the participation of
New York State Business Enterprises as suppliers and subcontractors, including
certified minority and women-owned business enterprises, on this project, and
has retained the documentation of these efforts to be provided upon request to
the State;


(b) The Contractor has complied with the Federal Equal Opportunity Act of 1972
(P.L. 92-261), as amended;


(c) The Contractor agrees to make reasonable efforts to provide notification to
New York State residents of employment opportunities on this project through
listing any such positions with the Job Service Division of the New York State
Department of Labor, or providing such notification in such manner as is
consistent with existing collective bargaining contracts or agreements. The
Contractor agrees to document these efforts and to provide said documentation to
the State upon request; and


(d) The Contractor acknowledges notice that the State may seek to obtain offset
credits from foreign countries as a result of this contract and agrees to
cooperate with the State in these efforts.


21.  RECIPROCITY AND SANCTIONS PROVISIONS. Bidders are hereby notified that if
their principal place of business is located in a country, nation, province,
state or political subdivision that penalizes New York State vendors, and if the
goods or services they offer will be substantially produced or performed outside
New York State, the Omnibus Procurement Act 1994 and 2000 amendments (Chapter
684 and Chapter 383, respectively) require that they be denied contracts which
they would otherwise obtain. NOTE: As of May 15, 2002, the list of
discriminatory jurisdictions subject to this provision includes the states of
South Carolina, Alaska, West Virginia, Wyoming, Louisiana and Hawaii. Contact
NYS Department of Economic Development for a current list of jurisdictions
subject to this provision.


22.  PURCHASES OF APPAREL. In accordance with State Finance Law 162 (4-a), the
State shall not purchase any apparel from any vendor unable or unwilling to
certify that: (i) such apparel was manufactured in compliance with all
applicable labor and occupational safety laws, including, but not limited to,
child labor laws, wage and hours laws and workplace safety laws, and (ii) vendor
will supply, with its bid (or, if not a bid situation, prior to or at the time
of signing a contract with the State), if known, the names and addresses of each
subcontractor and a list of all manufacturing plants to be utilized by the
bidder.


Page 3
May, 2003
 
 

--------------------------------------------------------------------------------




 
APPENDIX B
 
RESERVED




--------------------------------------------------------------------------------




APPENDIX C


CERTIFICATION REGARDING LOBBYING


The undersigned certified, to the best of his or her knowledge, that:


1.  
No Federal appropriated funds have been paid or will be paid to any person by or
on behalf of the Contractor for the purpose of influencing or attempting to
influence an officer or employee of any agency, a Member of Congress, an officer
or employee of a Member of Congress in connection with the awarding of any
Federal loan, the entering into any cooperative agreement, or the extension,
continuation, renewal, amendment, or modification of any Federal contract,
grant, loan or cooperative.



2.  
If any funds other than Federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, in connection with the award of
any Federal contract, the entering into of any cooperative agreement, or the
extension, continuation, renewal, amendment, or modification of any Federal
contract, grant, loan or cooperative agreement, and the Agreement exceeds
$100,000, the Contractor shall complete and submit Standard Form-LLL,
"Disclosure Form to Report Lobbying," in accordance with its instructions.



3.  
The Contractor shall include the provisions of this section in all provider
Agreements under this Agreement and require all Participating Providers whose
provider agreements exceed $100,000 to certify and disclose accordingly to the
Contractor.



This certification is a material representation of fact upon which reliance was
placed when this transaction was made or entered into. Submission of this
certification is a prerequisite for making or entering into this transaction
imposed pursuant to U.S.C. 1352 The failure to file the required certification
shall subject the violator to a civil penalty of not less than $10,000 and no
more than $100,000 for each such failure.



Date: 5/31/2007    
   /s/  Todd S. Farha    
Signature
 
   Name (Printed): Todd S. Farha
 Title: President & CEO
 
   Organization:  WellCare of New York, Inc.    




 

--------------------------------------------------------------------------------




APPENDIX D
 
 
Standard Form LLL Disclosure of Lobbying Activities



--------------------------------------------------------------------------------






Disclosure of Lobbying Activities
Complete this form to disclose lobbying activities pursuant to 31 U.S.C. 1352
(See reverse for public burden disclosure)
1. Type of Federal Action:
a. contract
___b. grant
c. cooperative agreement
d. loan
e. loan guarantee
f. loan insurance
 
2. Status of Federal Action:
a. bid/offer/application
b. initial award
c. post-award
 
3.    Report Type:
            a. initial filing
______b, material change
 
For material change only:
Year ____ quarter _______
Date of last report _______
4.  Name and Address of Reporting Entity:
_______Prime                                _____  Subawardee
Tier __________, if Known:
 
Congressional District, if known:
 
5. If reporting Entity in No.4 is Subawardee, Enter
Name and Address of Prime
 
 
Congressional District, if known:
 
6.  Federal Department / Agency:
7. Federal Program Name/ Description:
 
CFDA Number, if applicable:________________
8. Federal Action Number, if known
9. Award Amount, if known
 
10. a. Name and Address of Lobbying Registrant
b. Individuals Performing Services (including address if different from No. 10a)
(last name, first name, MI)
 
11. Information requested through this form is authorized by title 31 U.S.C.
section 1352. This disclosure of lobbying activities is a material
representation of fact upon which reliance was placed by the tier above when
this transaction was made or entered into. This disclosure is required pursuant
to 31 U.S.C. 1352. This information will be reported to the Congress
semi-annually and will be available for public inspection. Any person who fails
to file the required disclosure shall be subject to a civil penalty of not less
than SI0,000 and not more than $100,000 for each such failure.
 
Signature:________________________________
 
Print Name: _____________________________
 
Title: __________________________________
 
Telephone No.:___________________________
 
Date:__________________________________
 
 
Authorized for Local Reproduction Standard Form - LLL (Rev. 7-97)


--------------------------------------------------------------------------------



INSTRUCTIONS FOR COMPLETION OF SF-LLL, DISCLOSURE OF LOBBYING ACTIVITIES


This disclosure form shall be completed by the reporting entity, whether
subawardee or prime Federal recipient, at the initiation or receipt of a covered
Federal action, or a material change to a previous filing, pursuant to title 31
U.S.C. section 1352. The filing of a form is required for each payment or
agreement to make payment to any lobbying entity for influencing or attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with a covered Federal action. Complete all items that apply for both
the initial filing and material change report. Refer to the implementing
guidance published by the Office of Management and Budget for additional
information.


1.
Identify the type of covered Federal action for which lobbying activity is
and/or has been secured to influence the outcome of a covered Federal action.

2.   Identify the status of the covered Federal action.

3.
Identify the appropriate classification of this report. If this is a followup
report caused by a material change to the information previously reported, enter
the year and quarter in which the change occurred. Enter the date of the last
previously submitted report by this reporting entity for this covered Federal
action.

4.
Enter the full name, address, city, State and zip code of the reporting entity.
Include Congressional District, if known. Check the appropriate classification
of the reporting entity that designates if it is, or expects to be, a prime or
subaward recipient. Identify the tier of the subawardee, e.g., the first
subawardee of the prime is the 1st tier. Subawards include but are not limited
to subcontracts, subgrants and contract awards under grants.

5.
If the organization filing the report in item 4 checks "Subawardee," then enter
the full name, address, city, State and zip code of the prime Federal recipient.
Include Congressional District, if known.

6.
Enter the name of the federal agency making the award or loan commitment.
Include at least one organizational level below agency name, if known. For
example, Department of Transportation, United States Coast Guard.

7.
Enter the Federal program name or description for the covered Federal action
(item 1). If known, enter the full Catalog of Federal Domestic Assistance (CFDA)
number for grants, cooperative agreements, loans, and loan commitments.

 8.  Enter the most appropriate Federal identifying number available for the
Federal action identified in item 1 (e.g., Request for Proposal (RFP) number;
Invitations for Bid (IFB) number; grant announcement number; the contract,
grant, or loan award number; the application/proposal control number assigned by
the Federal agency). Included prefixes, e.g., "RFP-DE-90-001."

 9.   For a covered Federal action where there has been an award or loan
commitment by the Federal agency, enter the Federal amount of the award/loan
commitment for the prime entity identified in item 4 or 5.

 10.  (a) Enter the full name, address, city, State and zip code of the lobbying
registrant under the Lobbying Disclosure Act of 1995 engaged by the reporting
entity identified in item 4 to influence the covered Federal action.
(b) Enter the full names of the individual(s) performing services, and include
full address if different from 10(a). Enter Last Name, First Name, and Middle
Initial (MI).

 11.   The certifying official shall sign and date the form, print his/her name,
title, and telephone number.

 
According to the Paperwork Reduction Act, as amended, no persons are required to
respond to a collection of information unless it displays a valid OMB control
Number. The valid OMB control number for this information collection is OMB No.
0348-0046. Public reporting burden for this collection of information is
estimated to average 10 minutes per response, including time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding the burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden, to the Office of
Management and Budget, Paperwork Reduction Project (0348-0046), Washington, DC
20503


--------------------------------------------------------------------------------



 
APPENDIX E-l


Requirements for Proof of Workers' Compensation Coverage


Unless the Contractor is a political sub-division of New York State, the
Contractor shall provide proof, completed by the Contractor's insurance carrier
and/or the Workers' Compensation Board, of coverage for:


1.  
Workers' Compensation, for which one of the following is incorporated into this
Agreement herein as an attachment to this Appendix:



a)  
Certificate of Workers' Compensation Insurance, on the Workers' Compensation
Board form C-105.2 (naming the NYS Department of Health, Corning Tower, Rm.
1325, Albany, 12237-0016), or Certificate of Workers' Compensation Insurance, on
the State Insurance Fund form U-26.3 (naming the NYS Department of Health,
Corning Tower, Rm. 1325, Albany, 12237-0016); or



b)  
Certificate of Workers Compensation Self-Insurance, form SI-12, or Certificate
of Group Workers' Compensation Self-Insurance, form GSI-105.2; or



c)  
Affidavit for New York Entities And Any Out Of State Entities With No Employees,
That New York State Workers' Compensation And/Or Disability Benefits Coverage Is
Not Required, form WC/DB-100, completed for Workers' Compensation; or Affidavit
That An OUT-OF-STATE OR FOREIGN EMPLOYER Working In New York State Does Not
Require Specific New York State Workers' Compensation And/Or Disability Benefits
Insurance Coverage, form WC/DB-101, completed for Workers' Compensation;
[Affidavits must be notarized and stamped as received by the NYS Workers'
Compensation Board].



NOTE: ACORD forms are NOT acceptable proof of coverage.



--------------------------------------------------------------------------------




APPENDIX E-2
 
Requirement for Proof of Disability Insurance Coverage


Disability Benefits Coverage, for which one of the following is incorporated
into this Agreement herein as an attachment to this Appendix:
 
a)
Certificate of Disability Benefits Insurance, form DB-120.1; or
Certificate/Cancellation of Insurance, form DB-820/829; or

b)   Certificate of Disability Benefits Self-Insurance, form DB-155; or

c)  
Affidavit for New York Entities And Any Out Of State Entities With No Employees,
That New York State Workers' Compensation And/Or Disability Benefits Coverage Is
Not Required, form WC/DB-100, completed for Disability Benefits; or Affidavit
That An OUT-OF-STATE OR FOREIGN EMPLOYER Working In New York State Does Not
Require Specific New York State Workers' Compensation And/Or Disability Benefits
Insurance Coverage, form WC/DB-101, completed for Disability Benefits;
[Affidavits must be notarized and stamped as received by the NYS Workers'
Compensation Board].



NOTE: ACORD forms are NOT acceptable proof of coverage.



--------------------------------------------------------------------------------




APPENDIX F
 
SERVICE AREA AND AGES OF POPULATION TO BE SERVED


The service area of the Contractor is comprised of the following counties:


Bronx
Kings
New York
Queens


The Contractor will serve the following age group(s):
ages 18 and older
ages 55 and older
ages 65 and older:  X
 



--------------------------------------------------------------------------------



APPENDIX G
 
Managed Long-Term Care Covered/Non-Covered Services


Services, When Provided, Would Be Covered by the Capitation 1  2
Non-Covered Services;Excluded From The Capitation; Can Be Billed Fee-For-Service
Services Provided as Medically Necessary:
 
Care Management
Inpatient Hospital Services
Nursing Home Care
Outpatient Hospital Services
Home Care
a.       Nursing
b.       Home Health Aide
c.       Physical Therapy (PT)
d.       Occupational Therapy (OT)
e.       Speech Pathology (SP)
f.       Medical Social Services
Physician Services including services
provided in an office setting, a clinic, a facility, or
in the home.3
Adult Day Health Care
Laboratory Services
Personal Care
Radiology and Radioisotope Services
DME, including MedicaV/Surgical Supplies, Enteral and Parenteral Formula, and
Hearing Aid Batteries, Prosthetics, Orthotics and Othopedic Footwear
Emergency Transportation
Personal Emergency Response System
Rural Health Clinic Services
Non-emergent Transportation
Chronic Renal Dialysis
Podiatry
Mental Health Services
Dentistry
Alcohol and Substance Abuse Services
Optometry/Eyeglasses
OMRDD Services
PT, OT, SP or other therapies provided in a setting other than a home
Family Planning Services
Audiology/Hearing Aids
Prescription and Non-Prescription Drugs, Compounded Prescriptions
Respiratory Therapy
 
Nutrition
 
Private Duty Nursing
 
Assisted Living Program4
All other services listed in the Title XLX State Plan
Services Provided Through Care Management:
 
Home Delivered or Congregate Meals
 
Social Day Care
 
Social and Environmental Supports
 

1 The capitation payment includes applicable Medicare coinsurance and
deductibles and any services not reimbursed by Medicare.
2 Any of the services listed in this column, when provided in a diagnostic and
treatment center, would be included in and covered by the capitation payment.
3Includes nurse practitioners and physician assistants acting as "physician
extenders".

4Service may be a substitute for other services in the plan of care and paid
through the capitation.
 
(Note: Refer to Appendix J, "Definitions" for definitions and scope of services
identified in Appendix G.)

--------------------------------------------------------------------------------




Appendix H


WellGare of New York, Inc.
Managed Long Term Care
Schedule of Capitation Rates
Effective Date: 2007


Age Group
Monthly Capitation Amount (PMPM)
65+
$3,462.37


 

--------------------------------------------------------------------------------


 
 
APPENDIX I
 
 
Reserved



--------------------------------------------------------------------------------


 
APPENDIX J


DEFINITIONS


Terms used in this Contract, which are not otherwise defined, shall have the
meanings set forth below.


Definitions of covered services are intended to provide general information
about the level of care available through the Medical Assistance Program. The
full description and scope of services specified herein are established by the
Medical Assistance Program as set forth in the applicable eMedNY Provider
Manual. Managed care organizations may not define covered services more
restrictively than the Medicaid Program. Contractors are expected to provide
services for individual Enrollees as described in each Enrollee's plan of care.
Services may be provided either directly or through a sub-contract.


Abusive, as it relates to cause for involuntary disenrollment, means subjecting
program staff to physical abuse or criminal activity which exposes staff to
imminent danger or verbal threats which create in staff a reasonable concern for
physical safety.


Action is a denial or a limited authorization of a requested service or a
reduction, suspension, or termination of a previously authorized service;
denial, in whole or in part, of payment for a service; failure to provide
services in a timely manner; determination that a requested service is not a
covered benefit (does not include requests for services that are paid for
fee-for-service outside the plan); or failure to make a grievance or grievance
appeal determination within required timeframes.


Alcohol and substance abuse services includes both inpatient and outpatient
care. Inpatient services include but are not limited to: assessment, management
of detoxification and withdrawal conditions, group, individual or family
counseling, alcohol and substance abuse education, treatment planning,
preventive counseling, discharge planning, and services to significant others
provided in-home, office or the community. The following care is also provided:
outpatient alcoholism rehabilitation services through programs certified by the
Office of Alcohol and Substance Abuse Services (OASAS) under 14 NYCRR Part 380.3
or 380.8; medically supervised ambulatory substance abuse treatment in 1035
facilities certified by OASAS under 14 NYCRR Part 1035; and Methadone
Maintenance Treatment Program (MMTP) through facilities which provide MMTP as
their principle mission and are certified by OASAS under 14 NYCRR Part 1040.


Adult day health care is care and services provided in a residential health care
facility or approved extension site under the medical direction of a physician
to a person who is functionally impaired, not homebound, and who requires
certain preventive, diagnostic, therapeutic, rehabilitative or palliative items
or services. Adult day health care includes the following services: medical,
nursing, food and nutrition, social services, rehabilitation therapy, leisure
time activities which are a planned program of diverse meaningful activities,
dental pharmaceutical, and other ancillary services.



--------------------------------------------------------------------------------




Appeal - a request for a review of an action taken by the Contractor.


Applicant: An applicant is an individual who has expressed a desire to pursue
enrollment in a managed long-term care plan.


Audiology/hearing aids: Audiology services include audiometric examination or
testing, hearing aid evaluation, conformity evaluation and hearing aid
prescription or recommendations if indicated. Hearing aid services include
selecting, fitting and dispensing of hearing aids, hearing aid checks following
dispensing and hearing aid repairs. Products include hearing aids, earmolds,
batteries, special fittings and replacement parts.


Benefit package shall mean those medical and health-related services identified
in Appendix G which Enrollees are entitled to receive pursuant to Article V. A.
They are also known as the Benefit Package services or Covered Services.


CMS means the U.S. Centers for Medicare and Medicaid Services, formerly known as
HCFA.


Care plan (or plan of care) is a written description in the care management
record of member-specific health care goals to be achieved and the amount,
duration and scope of the covered services to be provided to an Enrollee in
order to achieve such goals. The care plan is based on assessment of the
member's health care needs and developed in consultation with the member and
his/her informal supports. Effectiveness of the care plan is monitored through
reassessment and a determination as to whether the health care goals are being
met. Non-covered services which interrelate with the covered services identified
on the care plan and services of informal supports necessary to support the
health care goals and effectiveness of the covered services should be clearly
identified on the care plan or elsewhere in the care management record.


Care management is a process that assists Enrollees to access necessary covered
services as identified in the care plan. It also provides referral and
coordination of other services in support of the care plan. Care management
services will assist Enrollees to obtain needed medical, social, educational,
psychosocial, financial and other services in support of the care plan
irrespective of whether the needed services are covered under the capitation
payment of this Agreement.


Contract period is the term of the contract plus any extensions.


Covered services shall mean those medical and health-related services identified
in Appendix G which Enrollees are entitled to receive pursuant to Article V. A.
They are also known as the Benefit Package or Benefit Package services.


Chronic renal dialysis includes services provided by a renal dialysis center.


DHHS: The Department of Health and Human Services of the United States.



--------------------------------------------------------------------------------




Dentistry includes but shall not be limited to preventive, prophylactic and
other dental care, services and supplies, routine exams, prophylaxis, oral
surgery, and dental prosthetic and orthotic appliances required to alleviate a
serious health condition including one which affects employability.


Durable Medical Equipment (DME), includes medical/surgical supplies, prosthetics
and orthotics, and orthopedic footwear, enteral and parenteral formula and
hearing aid batteries. Durable medical equipment are devices and equipment,
other than prosthetic or orthotic appliances and devices, which have been
ordered by a practitioner in the treatment of a specific medical condition and
which have the following characteristics:


■  can withstand repeated use for a protracted period of time,
■ are primarily and customarily used for medical purposes,
■ are generally not useful in the absence of an illness or injury; and
■ are not usually fitted, designed or fashioned for a particular individual's
use.
Where equipment is intended for use by only one patient, it may be either
custom-made or customized.


Medical/surgical supplies are items for medical use other than drugs, prosthetic
or orthotic appliances and devices, durable medical equipment or orthopedic
footwear which treat a specific medical condition and which are usually
consumable, non-reusable, disposable, for a specific purpose and generally have
no salvageable value.


Prosthetic appliances and devices are appliances and devices, which replace any
missing part of the body.


Orthotic appliances and devices are appliances and devices used to support a
weak or deformed body member or to restrict or eliminate motion in a diseased or
injured part of the body.


Orthopedic footwear are shoes, shoe modifications or shoe additions which are
used to correct, accommodate or prevent a physical deformity or range of motion
malfunction in a diseased or injured part of the ankle or foot; to support a
weak or deformed structure of the ankle or foot or to form an integral part of a
brace.


Emergency condition means a medical or behavioral condition, the onset of which
is sudden, that manifests itself by symptoms of sufficient severity, including
severe pain, that a prudent layperson, possessing an average knowledge of
medicine and health, could reasonable expect the absence of immediate medical
attention to result in: (a) placing the health of the person affected with such
condition in serious jeopardy, or in the case of a behavioral condition placing
the health of such person or others in serious jeopardy; (b) serious impairment
to such person's bodily functions; (c) serious dysfunction of any bodily organ
or part of such person; or (d) serious disfigurement of such person.


Emergency transportation is transportation by ambulance as a result of an
emergency condition.r



--------------------------------------------------------------------------------




Enrollee shall mean a person enrolled in the plan who is entitled to covered
services in accordance with the provisions of this Agreement from the effective
date of his/her enrollment until the effective date of his/her disenrollment.


Enrollee agreement shall mean the written agreement provided to Enrollees, which
agreement is to be signed by Enrollees and by the Contractor.


Grievance - An expression of dissatisfaction by the member or provider on
member's behalf about care and treatment that does not amount to a change in
scope, amount or duration of service. A grievance can be verbal or in writing.
Plans cannot require that members put grievances in writing. Plans must
designate one or more qualified personnel who were not involved in any previous
level of review or decision-making to review the grievance, and if the grievance
pertains to clinical matters, the personnel must include licensed, certified or
registered health care professionals.


HCFA shall mean the Health Care Financing Administration of DHSS, now known as
the Centers for Medicare and Medicaid Services.


Home care includes the following services which are of a preventive, therapeutic
rehabilitative, health guidance and/or supportive nature: nursing services, home
health aide services, nutritional services, social work services, physical
therapy, occupational therapy and speech/language pathology.


Home health aide means a person who carries out health care tasks under the
supervision of a registered nurse or licensed therapist and who may also provide
assistance with personal hygiene, housekeeping and other related supportive
tasks to an Enrollee with health care needs in his home. Qualifications of home
health aides are defined in Section 700.2(b)(9), Title 10 NYCRR.


Hospice is a coordinated program of home and inpatient care that provides
non-curative medical and support services for persons certified by a physician
to be terminally-ill with a life expectancy of six (6) month or less. Hospice
programs provide patients and families with palliative and supportive care to
meet the special needs arising out of physical, psychological, spiritual, social
and economic stresses which are experienced during the final stages of illness
and during dying and bereavement.


Hospices are organizations that must be certified under Article 40 of NYS Public
Health Law. All services must be provided by qualified employees and volunteers
of the hospice or by qualified staff through contractual arrangement to the
extent permitted by federal and state requirements. All services must be
provided according to a written plan of care that reflects the changing needs of
the patient/family.


HPN shall mean the Health Provider Network, an internet based
communications infrastructure of the New York State Department of Health
designed to allow the secure and efficient exchange of reporting, surveillance,
statistical, and general information with its public health and health provider
partners.t



--------------------------------------------------------------------------------




Inpatient hospital services are those items and services, provided under the
direction of a physician, physician's assistant, nurse practitioner, or dentist,
ordinarily furnished by the hospital for the care and treatment of inpatients.
Inpatients hospital services include care, treatment, maintenance and nursing
services as may be required on an inpatient hospital basis. Among other
services, inpatient hospital service encompass a full range of necessary
diagnostic and therapeutic care including medical, surgical, nursing,
radiological and rehabilitative services.


LDSS shall mean Local Department of Social Services or the Human Resources
Administration of the City of New York.


Laboratory services include medically necessary tests and procedures ordered by
a qualified medical professional and listed in the Medicaid fee schedule for
laboratory services. Physicians providing laboratory testing may perform
specific laboratory testing procedures identified in the Physician's eMedNY
Provider Manual.


Meals: Home-delivered and congregate meals provided in accordance with each
individual Enrollee's plan of care.


Medically necessary shall mean necessary to prevent, diagnose, correct or cure
conditions in the Enrollee that cause acute suffering, endanger life, result in
illness or infirmity, interfere with such Enrollee's capacity for normal
activity, or threaten some significant handicap.


Medical social services means assessing the need for, arranging for and
providing aid for social problems related to the maintenance of a patient in the
home where such services are performed by a qualified social worker and provided
within a plan of care. These services must be provided by a qualified social
worker as defined in Section 700.2(b)(24) 10NYCRR.


Mental health services include both inpatient and outpatient care. Inpatient
services include medically necessary voluntary and involuntary admission to
State psychiatric centers, Article 31 inpatient psychiatric hospitals and
Article 28 hospitals. Outpatient service include but are not limited to:
assessment (stabilization), treatment planning, discharge planning, verbal
therapies, medication therapy and education, symptom management, case management
services, crisis intervention (and outreach services), chlozapine monitoring and
collateral services as certified by OMH, rehabilitation services in OMH licensed
community residences and family based treatment programs certified under 14
NYCRR Part 586.3. Mental health service include: intensive
psychiatric rehabilitation treatment programs under 14 NYCRR, Part 587; day
treatment services certified by OMH under 14 NYCRR, Part 587; continuing day
treatment services certified by OMH under 14 NYCRR, Part 587; intensive case
management for seriously and persistently mentally ill individuals; and partial
hospitalization services certified by OMH under 14 NYCRR, Part 587.
Fee-for-service Medicaid does not cover inpatient mental health services in an
Institution for Mental Disease (IMD) for individuals age 21 through 64.



--------------------------------------------------------------------------------




NAMI shall mean the amount of net available monthly income determined by the
Department that a nursing home resident must pay monthly to the nursing home in
accordance with the requirements of the medical assistance program.


Nurse practitioner services mean services provided under a practice agreement
and practice protocol with a collaborating physician (agreement and protocol
available to the Department during Medicaid audits) which meet the definitions
for nurse practitioner services in the eMedNY Provider Manual, generally
services considered to be primary care.


Nursing services include intermittent, part-time and continuous nursing services
provided in accordance with an ordering physician's treatment plan as outlined
in the physician's recommendation. Nursing services must be provided by RNs and
LPNs in accordance with the Nurse Practice Act. Nursing services include care
rendered directly to the individual and instructions to his family or caretaker
in the procedures necessary for the patient's treatment or maintenance.


Nursing home care is care provided to Enrollees by a licensed facility as
specified in Chapter V, 10 NYCRR.


Nutrition means the assessment of nutritional needs and food patterns, or the
planning for the provision of foods and drink appropriate for the individual's
physical and medical needs and environmental conditions, or the provision of
nutrition education and counseling to meet normal and therapeutic needs. In
addition, these services may include the assessment of nutritional status' and
food preferences, planning for provision of appropriate dietary intake within
the patient's home environment and cultural considerations, nutritional
education regarding therapeutic diets as part of the treatment milieu,
development of a nutritional treatment plan, regular evaluation and revision of
nutritional plans, provision of in-service education to health agency staff as
well as consultation on a specific dietary problems of patients and nutrition
teaching to patients and families. These services must be provided by a
qualified nutritionist as defined in Section 700.2(b)(5), 10 NYCRR.


Occupational therapy: Rehabilitation services provided by a licensed and
registered occupational therapist for the purpose of maximum reduction of
physical or mental disability and restoration of the Enrollee to his or her best
function level.


OMRDD (Office of Mental Retardation and Developmental Disabilities) services
include: long term therapy services provided by Article 16 clinic treatment
facilities, certified by OMRDD under 14 NYCRR, Part 679 or provided by Article
28 D&TCs explicitly certified by SDOH as serving primarily persons with
developmental disabilities: day treatment services provided in an ICF or
comparable facility and certified by OMRDD under 14 NYCRR, Part 690;
Comprehensive Medicaid Case Management services; and home and community based
waiver program services for the developmentally disabled.



--------------------------------------------------------------------------------




Optometry includes the services of an optometrist and an ophthalmic dispenser,
and includes eyeglasses; medical necessary contact lenses and polycarbonate
lenses, artificial eyes (stock or custom made) low vision aids. The optometrist
may perform an eye exam to detect visual defects and eye disease as necessary or
as required by the EnroUee's condition. Examinations which include refraction
are limited to every two years unless otherwise justified as medically
necessary.


An ophthalmic dispenser fills the prescription of an optometrist or
ophthalmologist and supplies eyeglasses or other vision aids upon the order of
qualified practitioner. Coverage includes the replacement of lost or destroyed
eyeglasses. The replacement of a complete pair of eyeglasses should duplicate
the original prescription and frames. Coverage also includes the repair or
replacement of parts in situations where the damage is the result of causes
other than defective workmanship. Replacement parts should duplicate the
original prescription and frames. Repairs to and replacement of frames and/or
lenses must be rendered as needed. Eyeglasses do not require changing more
frequently than every two years unless medically indicated, such as a change in
correction greater than lA diopter, or unless the glasses are lost, damaged, or
destroyed.


Outpatient hospital services are services which are provided by a hospital
division or department primarily engaged in providing services for ambulatory
patients, by or under the supervision of a physician, for the prevention,
diagnosis or treatment of human disease, pain, injury, deformity or physical
condition.


Participating Provider means a provider of care and/or services that has a
subcontract with the Contractor.


Party shall mean either the Department or the Contractor.


Personal care means some or total assistance with such activities as personal
hygiene, dressing and feeding, and nutritional and environmental support
function tasks. Personal care must be medically necessary, ordered by the
EnroUee's physician and provided by a qualified person as defined in Section
700.2(b)(14) 10 NYCRR, in accordance with a plan of care.


Personal "Emergency Response System (PERS): PERS is an electronic devise which
enables certain high-risk patients to secure help in the event of a physical,
emotional or environmental emergency. A variety of electronic alert systems now
exist which employ different signaling devices. Such systems are usually
connected to a patient's phone and signal a response center once a "help" button
is activated. In the event of an emergency, the signal is received and
appropriately acted on by a response center.


Physical therapy: Rehabilitation services provided by a licensed and registered
physical therapist for the purpose of maximum reduction of physical or mental
disability and restoration of the Enrollee to his or her best functional level.


Physician services include the full range of preventive care services, primary
care medical services and physician specialty services that fall within a
physician's scope of practice under New York State Law. Physician services
include the services of physician extenders, e.g., physician's assistants,
social workers. Physician services may be provided in the office, home and
facilities including but not limited to hospitals and diagnostic treatment
centers.



--------------------------------------------------------------------------------




Podiatry: Podiatry means services by a podiatrist which must include routine
foot care when the Enrollee's physical condition poses a hazard due to the
presence of localized illness, injury or symptoms involving the foot, or when
they are performed as necessary and integral part of medical care such as the
diagnosis and treatment of diabetes, ulcers, and infections. Routine hygienic
care of the feet, the treatment of corns and calluses, the trimming of nails,
and other hygienic care such as cleaning or soaking feet, is not covered in the
absence of pathological condition.


Potential Enrollee means a Medicaid recipient who is eligible to voluntarily
elect to enroll in a managed long-term care plan, but is not yet an Enrollee of
managed long-term care plan.


Prescription and non-prescription drugs: Include drugs on the "New York State
List of Medicaid Reimbursable Drugs: Non-Prescription Drugs and Prescription
Drugs" (inclusive of those agents such as blood products) as well as supplies
which appear on the list of "Allowable Medical and Surgical Supplies" which are
ordered by a qualified practitioner.


Private duty nursing services are continuous and skilled nursing care provided
in an Enrollee's home by properly licensed registered professional or licensed
practical nurses.


Radiology and radioisotope services include medically necessary services
provided by qualified practitioners in the provision of diagnostic radiology,
diagnostic ultrasound, nuclear medicine, radiation oncology, and magnetic
resonance imaging (MRI). These services are performed upon the order of a
qualified practitioner.


Respiratory therapy means the performance of preventive, maintenance and
rehabilitative airway-related techniques and procedures including the
application of medical gases, humidity, and aerosols, intermittent positive
pressure, continuous artificial ventilation, the administration of drugs through
inhalation and related airway management, patient care, instruction of patients
and provision of consultation to other health personnel. These services must be
provided by a qualified respiratory therapist as defined in Section 700.2(b)(33)
10 NYCRR.


Rural health clinic services are services provided by a clinic certified as a
"rural health center" under 42 CFR 491.


Same Day Grievance means a grievance that is resolved by the Plan to the
satisfaction of Enrollee the same day the grievance is lodged. A Same Day
Grievance does not require written acknowledgement from the plan; however
information about the Same Day Grievance must be documented by the plan in its
records.'



--------------------------------------------------------------------------------




Service area shall mean the geographic area for which the Contractor has been
approved by the DOH to provide services.


Social and environmental supports are services and items that support the
medical needs of the Enrollees and are included in an EnroUee's plan of care.
These services and items include but are not limited to the following: home
maintenance tasks, homemaker/chore services, housing improvement, and respite
care.


Social day care is a structured, comprehensive program which provides
functionally impaired individuals with socialization; supervision and
monitoring; personal care; and nutrition in a protective setting during any part
of the day, but for less than a 24-hour period. Additional services may include
and are not limited to maintenance and enhancement of daily living skills,
transportation, caregiver assistance, and case coordination and assistance.


Social services are information, referral, and assistance with obtaining or
maintaining benefits which include financial assistance, medical assistance,
food stamps, or other support programs provided by the LDSS, Social Security
Administration, and other sources. Social services also involves providing
supports and addressing problems in an EnroUee's living environment and daily
activities to assist the Enrollee to remain in the community.


Speech-language pathology: A licensed and registered speech-language pathologist
provides rehabilitation services for the purpose of maximum reduction of
physical or mental disability and restoration of the Enrollee to his or her best
functional level.


Subcontract: shall mean a written contract with the Contractor pursuant to which
a person or entity provides certain services or items the Contractor deems
necessary or advisable to the operation of the plan.


Subcontractor: shall mean a person or entity with whom the Contractor has
entered into a written subcontract.


Surplus amounts: shall mean the amount of medical expenses the Department
determines a "medically needy" individual must incur in any period in order to
be eligible for medical assistance (as currently described in 18 NYCRR 360-4.8).
Surplus amounts are also referred to as spenddown.


Transportation: shall mean transport by ambulance, ambulette, taxi or livery
service or public transportation at the appropriate level for the EnroUee's
condition for the Enrollee obtain necessary medical care and services reimbursed
under the New York State Plan for Medical Assistance or the Medicare Program.


Urgent care shall mean medically necessary services required in order to prevent
a serious deterioration of an EnroUee's health that results from an unforeseen
illness or injury.t



--------------------------------------------------------------------------------




APPENDIX K
 
GRIEVANCE SYSTEM, MEMBER HANDBOOK LANGUAGE AND SERVICE AUTHORIZATION
REQUIREMENTS

1. GRIEVANCE SYSTEM REQUIREMENTS


The Grievance System regulations in Subpart F of 42 CFR Part 438 apply to both
"expressions of dissatisfaction" by enrollees (grievances) and to requests for a
review of an "action" (as defined in 438.400) by a managed long-term care plan
(an appeal). For managed long-term care plans, the Grievance System processes
identified in Subpart F have been combined with the grievance requirements in
New York State Public Health Law (PHL) 4408-a and the utilization review and
appeal requirements in Article 49 of the PHL.


A. Grievances


Grievance - An expression of dissatisfaction by the member or provider on
member's behalf about care and treatment that does not amount to a change in
scope, amount or duration of service. A grievance can be verbal or in writing.
Plans cannot require that members put grievances in writing. Plans must
designate one or more qualified personnel who were not involved in any previous
level of review or decision-making to review the grievance, and if the grievance
pertains to clinical matters, the personnel must include licensed, certified or
registered health care professionals.


Grievances that can be immediately (same day) decided to the member's
satisfaction do not need to be responded to in writing. Plans are required to
document the grievance and decision, and log and track the grievance and
decision for quality improvement purposes. If the grievance cannot be decided
immediately (same day), the plan must decide if grievance is expedited or
standard.


Expedited Grievance - the plan determines or the provider indicates that a delay
would seriously jeopardize the enrollee's life or health or ability to attain,
maintain or regain maximum function. A member may also request an expedited
review of a grievance.


Expedited and Standard Grievances
 
1.
Plan must send written acknowledgement of grievance within 15 business days of
receipt. If a decision is reached before the written acknowledgement is sent,
the plan may include the written acknowledgement with the notice of decision
(one notice).

2.  Must be decided as fast as member's condition requires, but no more than:

  
a.
Expedited:   48 hours from receipt of all necessary information, but no more
than 7 calendar days from the receipt of the grievance.

b.
Standard: 45 calendar days from receipt of all necessary information, but no
more than 60 calendar days from receipt of the grievance.




--------------------------------------------------------------------------------




3.  
Up to 14 calendar day extension. Extension may be requested by member or
provider on member's behalf (written or verbal). Plan may also initiate
extension if it can justify need for additional information and if extension is
in member's interest. In all cases, extensions must be well documented.



4.  
Plan must notify the member of decision by phone for expedited grievances and
provide written notice of decision within 3 business days of decision (expedited
and standard).



Grievance Appeal - Member has 60 business days after receipt of notice of
grievance decision to file a written appeal. Appeal may be submitted by letter
or on a form supplied by the plan. Upon receipt of a written appeal, the plan
must decide if the appeal is expedited or standard appeal. A member or provider
may also request an expedited review of a grievance appeal. The determination of
a grievance appeal on a non-clinical matter must be made by qualified personnel
at a higher level than the personnel who made the grievance determination.
Grievance appeal determinations with a clinical basis must be made by personnel
qualified to review the appeal, including licensed, certified or registered
health care professionals who did not make the initial determination, at least
one of whom must be a clinical peer reviewer.


Grievance Appeal - Expedited and Standard


1.
Plan must send written acknowledgement of grievance appeal within 15 business
days of receipt of request. If a decision is reached before the written
acknowledgement is sent, the plan may include the written acknowledgement with
notice of decision (one notice).

2.    Must be decided as fast as member's condition requires, but no more than:

a.  Expedited:   2 business days of receipt of all necessary information.

b.  Standard:   30 business days receipt of necessary information.

          
3.
Plan must provide written notice of decision. Notice must include reason for
determination, and in cases where the determination has a clinical basis, the
clinical rationale for the determination.

4.     No further appeal.


 

--------------------------------------------------------------------------------



Necessary Written Notices for Grievances and Grievance Appeals
 
Notices
Grievance
Grievance Appeal
Written acknowledgement
• Name, address and telephone number of the individual or department designated
by the plan to respond to the grievance or grievance appeal.
X
X
 
• If a member has requested an expedited grievance or grievance appeal, and the
plan has decided not to expedite the grievance or grievance appeal, the
acknowledgement must indicate that the grievance or grievance appeal will
be handled on a standard basis.
X
X
• Must identify any additional information required by the plan from any source
to make a decision
 
 
X
Notice of plan-initiated extension, if applicable. (May be combined with
acknowledgement)
   
• Reason for extension
X
 
• Explain how the delay is in the best interest of the member and identify any
additional information that the plan requires from any source to make its
determination
 
X
 
Plan Decision
• Date of grievance, summary of grievance
X
X
• Reason for determination and description of any actions that have been or will
be taken by the plan; in cases where the determination has a clinical basis, the
clinical rationale for the determination
X
X
• Notification of availability of assistance (for language, hearing, speech
issues) if member wants to file appeal and how to access that assistance
X
 
• Procedure for filing a grievance appeal including a form for the filing of
such an appeal.
X
 
•  Letter indicating plan will not make a determination on the grievance appeal
because the request was not submitted within 60 business days of the receipt by
the member of original grievance decision
 
X



Required Plan Documentation on Grievances and Grievance Appeals


The plan must maintain a file on each grievance and associated appeal, if any,
that must include (at a minimum):
•
the date the grievance/grievance appeal was filed and a copy of the
grievance/grievance appeal;

•
the date of receipt of and a copy of the enrollee's acknowledgement letter, if
any, of the grievance/grievance appeal;

•
all member/provider requests for expedited grievances/grievance appeals and plan
decision about the request;

•   necessary documentation to support any extensions, and

•
the determination made by the plan, including the date of the determination,
titles, and in the case of a clinical determination, the credentials of the
plan's personnel who reviewed the grievance/grievance appeal.

--------------------------------------------------------------------------------




B.  APPEALS


An Appeal is a request for a review of an action taken by a plan.


Expedited Appeal - the plan determines or the provider indicates that a delay
would seriously jeopardize the enrollee's life or health or ability to attain,
maintain or regain maximum function or the action was the result of a concurrent
review of a service authorization request. A member may also request an
expedited review of an appeal. If an expedited review is not requested, the
appeal will be treated as a standard appeal.


Plans must designate one or more qualified personnel who were not involved in
any previous level of review or decision-making to review the appeal, and if the
appeal pertains to clinical matters, the personnel must include licensed,
certified or registered health care professionals.


The plan may deny a request for an expedited review, but it must make reasonable
efforts to give oral notice of denial of an expedited review and send written
notice within 2 calendar days of oral request. The appeal is then handled as a
standard appeal. A member's disagreement with plan's decision to handle as a
standard appeal is considered a grievance - see Grievance Procedures.


An appeal may be filed orally or in writing. If oral, the plan must provide the
member with a summary of the appeal in writing as part of acknowledgement or
separately. The date of the oral request for both standard and expedited appeals
is treated as the date of the appeal.


Note: New York has elected to require that a member exhaust the plan's internal
appeal process before an enrollee may request a State Fair Hearing.


Appeal - Expedited and Standard


1.  
Appeal must be requested within 45 days of postmark date of notice of action if
there is no request for aid to continue or within 10 days of the notice's
postmark date or by the intended date of the action if aid to continue is
requested and appeal involves the termination, suspension or reduction of a
previously authorized service.



2.  
If aid to continue requested, services will continue until the sooner of: a)
appeal is withdrawn, b) the original authorization period has expired, or c)
until 10 days after appeal decision is mailed, if the decision is not in the
member's favor, unless a NYS Fair Hearing has been requested.



3.  
Plan must send written acknowledgement of appeal within 15 days of receipt. If a
decision is reached before the written acknowledgement is sent, the plan may
include the written acknowledgement with the notice of decision (one notice).

4.    Must be decided as fast as member's condition requires, but:

a.
Expedited:  within 2 business days of receipt of necessary information, but no
later than 3 business days of receipt of appeal request.
 

         b.  Standard: no later than 30 calendar days of receipt of appeal
request.  

      



--------------------------------------------------------------------------------




5.  
Up to 14 calendar day extension. Extension may be requested by member or
provider on member's behalf (written or verbal). Plan may also initiate
extension if it can justify need for additional information and if extension is
in the member's interest. In all cases, extension reason must be well-documented



6.  
Plan must make a reasonable effort to give oral notice for expedited appeals and
must send written notice within 2 business days of decision for all appeals. If
dissatisfied, members may file both State Fair Hearing and External Appeal. If
both are filed, the State Fair Hearing decision is the one that counts.



Necessary Templates for Written Notices for Appeals - Expedited and Standard


1.  
Letter indicating the plan will not make a determination on the appeal because
the appeal request was not submitted by the member within 45 days of the notice
of action.

2.    Written acknowledgement

 •
Name, address and telephone number of the individual or department designated by
the plan to respond to the appeal.

 •
If a member has requested an expedited appeal and the plan has decided not to
expedite the appeal, the acknowledgement must indicate that the appeal will be
handled on a standard basis, and inform the member of his/her right to file a
grievance and how to do so.

 •
The acknowledgement must identify any additional information required by the
plan from any source to make the appeal decision.

3.   
Notice of plan-initiated extension, if applicable (may be combined
with acknowledgement)

• Reason for extension

 • How the delay is in the best interest of the member

 • Any additional information that the plan requires from any source to make its
determination

 4. Plan Decision

 •  Date and summary of appeal

 •  Date appeal process completed by plan

 •  
Reason for determination, and in cases where the determination has a clinical
basis, the clinical rationale for the determination

 •  
If decision not in favor of member, State Fair Hearing notice and description of
process for filing Fair Hearing request (and process and timeframes for
requesting aid continuing if member is entitled to make such a request as a
result of termination, reduction or suspension of services), and how member may
obtain assistance from the plan with filing of Fair Hearing request

 •  
If denial of appeal was due to issues of medical necessity or because the
service was experimental or investigational, must include a clear statement that
the notice constitutes the final adverse determination and procedures for filing
an External Appeal and how member may obtain assistance from plan in filing
External Appeal.

 



--------------------------------------------------------------------------------


 
(Plans must notify members of the availability of assistance (for language,
hearing, speech issues) if a member wants to file Fair Hearing request and/or an
External Appeal and how to access that assistance.)


Required Plan Documentation for Appeals


The plan must maintain a file on each action and associated appeal (both
expedited and standard), if any, that includes (at a minimum):


• a copy of the notice of action;
• the date the appeal was filed;
• a copy of the appeal;

• member/provider requests for expedited appeals and the plan's decision;
• the date of receipt of and a copy of the enrollee's acknowledgment letter of
the appeal (if any);
• the date of receipt of and a copy of the enrollee's acknowledgment letter of
the appeal (if any);
• necessary documentation to support any extensions, and
•  the determination made by the plan, including the date of the determination,
the titles and, in the case of clinical determinations, the credentials, of the
plan's personnel who reviewed the appeal. 


2. MODEL MEMBER HANDBOOK GRIEVANCE AND APPEAL LANGUAGE


The following language relating to the managed long-term care demonstration
grievance and appeal process must appear in the Contractor's Member Handbook.


___________  (plan name) will try its best to deal with your concerns or issues
as quickly as possible and to your satisfaction. You may use either our
grievance process or our appeal process, depending on what kind of problem you
have.


There will be no change in your services or the way you are treated by (insert
plan name) staff or a health care provider because you file a grievance or an
appeal. We will maintain your privacy. We will give you any help you may need to
file a grievance or appeal. This includes providing you with interpreter
services or help if you have vision and/or hearing problems. You may choose
someone (like a relative or friend or a provider) to act for you.


To file a grievance or to appeal a plan action, please call: xxxxxxx or write
to: xxxxxxxx. When you contact us, you will need to give us your name, address,
telephone number and the details of the problem.


What isa Grievance?


A grievance is any communication by you to us of dissatisfaction about the caye
and treatment you receive from our staff or providers of covered services. For
example, if someone was rude to you or you do not like the quality of care or
services you have received from us, you can file a grievance with us.



--------------------------------------------------------------------------------




The Grievance Process


You may file a grievance orally or in writing with us. The person who receives
your grievance will record it, and appropriate plan staff will oversee the
review of the grievance. We will send you a letter telling you that we received
your grievance and a description of our review process. We will review your
grievance and give you a written answer within one of two timeframes.
 
1.  
If a delay would significantly increase the risk to your health, we will decide
within 48 hours after receipt of necessary information

2.  
For all other types of grievances, we will notify you of our decision within 45
days of receipt of necessary information, but the process must be completed
within 60 days of the receipt of the grievance. The review period can be
increased up to 14 days if you request it or if we need more information and the
delay is in your interest.



Our answer will describe what we found when we reviewed your grievance and our
decision about your grievance.


How do I Appeal a Grievance Decision?


If you are not satisfied with the decision we make concerning your grievance,
you may request a second review of your issue by filing a grievance appeal. You
must file a grievance appeal in writing. It must be filed within 60 business
days of receipt of our initial decision about your grievance. Once we receive
your appeal, we will send you a written acknowledgement telling you the name,
address and telephone number of the individual we have designated to respond to
your appeal. All grievance appeals will be conducted by appropriate
professionals, including health care professionals for grievances involving
clinical matters, who were not involved in the initial decision.


For standard appeals, we will make the appeal decision within 30 business days
after we receive all necessary information to make our decision. If a delay in
making our decision would significantly increase the risk to your health, we
will use the expedited grievance appeal process. For expedited grievance
appeals, we will make our appeal decision within 2 business days of receipt of
necessary information. For both standard and expedited grievance appeals, we
will provide you with written notice of our decision. The notice will include
the detailed reasons for our decision and, in cases involving clinical matters,
the clinical rationale for our decision.


What is an Action?


When (insert plan name) denies or limits services requested by you or your
provider; denies a request for a referral; decides that a requested service is
not a covered benefit; reduces, suspends or terminates services that we already
authorized; denies payment for services; doesn't provide timely services; or
doesn't make grievance or appeal determinations within the required timeframes,
those are considered plan "actions". An action is subject to appeal. (See How do
I File an Appeal of an Action? below for more information.)



--------------------------------------------------------------------------------


 
Timing of Notice of Action


If we decide to deny or limit services you requested or decide not to pay for
all or part of a covered service, we will send you a notice when we make our
decision. If we are proposing to reduce, suspend or terminate a service that is
authorized, our letter will be sent at least 10 days before we intend to change
the service.


Contents of the Notice of Action


Any notice we send to you about an action will:


• Explain the action we have taken or intend to take;

• Cite the reasons for the action, including the clinical rationale, if any;
• Describe your right to file an appeal with us (including whether you may also
have a right to the State's external appeal process); 
• Describe how to file an internal appeal and the circumstances under which you
can request that we speed up (expedite) our review of your internal appeal;
•Describe the availability of the clinical review criteria relied upon in making
the decision, if the action involved issues of medical necessity or whether the
treatment or service in question was experimental or investigational;
• Describe the information, if any, that must be provided by you and/or your
provider in order for us to render a decision on appeal.
 
If we are reducing, suspending or terminating an authorized service, the notice
will also tell you about your right to have services continue while we decide on
your appeal; how to request that services be continued; and the circumstances
under which you might have to pay for services if they are continued while we
were reviewing your appeal.


How do I File an Appeal of an Action ?


If you do not agree with an action that we have taken, you may appeal. When you
file an appeal, it means that we must look again at the reason for our action to
decide if we were correct. You can file an appeal of an action with the plan
orally or in writing. When the plan sends you a letter about an action it is
taking (like denying or limiting services, or not paying for services), you must
file your appeal request within 45 calendar days of the date on our letter
notifying you of the action. If you call us to file your request for an appeal,
you must send a written request unless you ask for an expedited review.



--------------------------------------------------------------------------------




How do I Contact my Plan to file an Appeal?


We can be reached by calling XXX-XXX-XXXX or writing to (address). The person
who receives your appeal will record it, and appropriate staff will oversee the
review of the appeal. We will send a letter telling you that we received your
appeal, and how we will handle it. Your appeal will be reviewed by knowledgeable
clinical staff who were not involved in the plan's initial decision or action
that you are appealing.


For Some Actions You May Request to Continue Service During the Appeal Process


If you are appealing a reduction, suspension or termination of services you are
currently authorized to receive, you may request to continue to receive these
services while we are deciding your appeal. We must continue your service if you
make your request to us no later than 10 days from our mailing of the notice to
you about our intent to reduce, suspend or terminate your services, or by the
intended effective date of our action, and the original period covered by the
service authorization has not expired. Your services will continue until you
withdraw the appeal, the original authorization period for your services has
been met or until 10 days after we mail your notice about our appeal decision,
if our decision is not in your favor, unless you have requested a New York State
Medicaid Fair Hearing with continuation of services. (See Fair Hearing Section
below.)


Although you may request a continuation of services while your appeal is under
review, if your appeal is not decided in your favor, we may require you to pay
for these services if they were provided only because you asked to continue to
receive them while your appeal was being reviewed.


How Long Will it Take the Plan to Decide My Appeal of an Action ?


Unless you ask for an expedited review, we will review your appeal of the action
taken by us as a standard appeal and send you a written decision as quickly as
your health condition requires, but no later than 30 days from the day we
receive an appeal. (The review period can be increased up to 14 days if you
request an extension or we need more information and the delay is in your
interest.) During our review you will have a chance to present your case in
person and in writing. You will also have the chance to look at any of your
records that are part of the appeal review.


We will send you a notice about the decision we made about your appeal that will
identify the decision we made and the date we reached that decision.


If we reverse our decision to deny or limit requested services, or reduce,
suspend or terminate services, and services were not furnished while your appeal
was pending, we will provide you with the disputed services as quickly as your
health condition requires. In some cases you may request an "expedited" appeal.
(See Expedited Appeal Process Section below.)'



--------------------------------------------------------------------------------




Expedited Appeal Process


If you or your provider feels that taking the time for a standard appeal could
result in a serious problem to your health or life, you may ask for an expedited
review of your appeal of the action. We will respond to you with our decision
within 2 business days after we receive all necessary information. In no event
will the time for issuing our decision be more than 3 business days after we
receive your appeal. (The review period can be increased up to 14 days if you
request an extension or we need more information and the delay is in your
interest.)


If we do not agree with your request to expedite your appeal, we will make our
best efforts to contact you in person to let you know that we have denied your
request for an expedited appeal and will handle it as a standard appeal. Also,
we will send you a written notice of our decision to deny your request for an
expedited appeal within 2 days of receiving your request.


If the Plan Denies My Appeal, What Can I Do?


If our decision about your appeal is not totally in your favor, the notice you
receive will explain your right to request a Medicaid Fair Hearing from New York
State and how to obtain a Fair Hearing, who can appear at the Fair Hearing on
your behalf, and for some appeals, your right to request to receive services
while the Hearing is pending and how to make the request. If we deny your appeal
because of issues of medical necessity or because the service in question was
experimental or investigational, the notice will also explain how to ask New
York State for an "external appeal" of our decision.


State Fair Hearings


If we did not decide the appeal totally in your favor, you may request a
Medicaid Fair Hearing from New York State within 60 days of the date we sent you
the notice about our decision on your appeal.


If your appeal involved the reduction, suspension or termination of authorized
services you are currently receiving, and you have requested a Fair Hearing, you
may also request to continue to receive these services while you are waiting for
the Fair Hearing decision. You must check the box on the form you submit to
request a Fair Hearing to indicate that you want the services at issue to
continue. Your request to continue the services must be made within 10 days of
the date the appeal decision was sent by us or by the intended effective date of
our action to reduce, suspend or terminate your services, whichever occurs
later. Your benefits will continue until you withdraw the appeal; the original
authorization period for your services ends; or the State Fair Hearing Officer
issues a hearing decision that is not in your favor, whichever occurs first.



--------------------------------------------------------------------------------




If the State Fair Hearing Officer reverses our decision, we must make sure that
you receive the disputed services promptly, and as soon as your health condition
requires. If you received the disputed services while your appeal was pending,
we will be responsible for payment for the covered services ordered by the Fair
Hearing Officer.


Although you may request to continue services while you are waiting for your
Fair Hearing decision, if your Fair Hearing is not decided in your favor, you
may be responsible for paying for the services that were the subject of the Fair
Hearing.


State External Appeals


If we deny your appeal because we determine the service is not medically
necessary or is experimental or investigational, you may ask for an external
appeal from New York State. The external appeal is decided by reviewers who do
not work for us or New York State. These reviewers are qualified people approved
by New York State. You do not have to pay for an external appeal.


When we make a decision to deny an appeal for lack of medical necessity or on
the basis that the service is experimental or investigational, we will provide
you with information about how to file an external appeal, including a form on
which to file the external appeal along with our decision to deny an appeal. If
you want an external appeal, you must file the form with the New York State
Department of Insurance within 45 days from the date we denied your appeal.


Your external appeal will be decided within 30 days. More time (up to 5 business
days) may be needed if the external appeal reviewer asks for more information.
The reviewer will tell you and us of the final decision within two business days
after the decision is made.


You can get a faster decision if your doctor can say that a delay will cause
serious harm to your health. This is called an expedited external appeal. The
external appeal reviewer will decide an expedited appeal in 3 days or less. The
reviewer will tell you and us the decision right away by phone or fax. Later, a
letter will be sent that tells you the decision.


You may ask for both a Fair Hearing and an external appeal. If you ask for a
Fair Hearing and an external appeal, the decision of the Fair Hearing officer
will be the "one that counts."


3. SERVICE AUTHORIZATIONS
 
A Prior Authorization is a request by the member or provider on member's behalf
for a new service (whether for a new authorization period or within an existing
authorization period) or a request to change a service as determined in the plan
of care for a new authorization period.



--------------------------------------------------------------------------------




A Concurrent Review is a request by a member or provider on member's behalf for
additional services (i.e., more of the same) that are currently authorized in
the plan of care.


Expedited - the plan determines or the provider indicates that a delay would
seriously jeopardize the enrollee's life or health or ability to attain,
maintain, or regain maximum function. The member may request an expedited review
of a Prior Authorization or Concurrent Review. Appeals of actions resulting from
the concurrent review must be handled as expedited.


Prior Authorization and Concurrent Reviews - Expedited and Standard
1.  Plan must decide and notify member of decision by phone and in writing as
fast as the member's condition requires but no more than:
a.     Prior authorization
i    Expedited - 3 business days from request for service.
ii   Standard - within 3 business days of receipt of necessary information, but
no more than 14 days of receipt of request for services.
b.     Concurrent review
i Expedited - within 1 business day of receipt of necessary information, but no
more than 3 business days of receipt of request for services.
ii Standard - within 1 business day of receipt of necessary information, but no
more than 14 days of receipt of request for services.
2.  Up to 14 calendar day extension. Extension may be requested by member or
provider on member's behalf (written or verbal). The plan also may initiate an
extension if it can justify need for additional information and if the extension
is in the member's interest. In all cases, the extension reason must be well
documented.
3.   Member or provider may appeal decision - see Appeal Procedures.
4.   If the plan denied the member's request for an expedited review, the plan
will handle as standard review.
 
Necessary Written Notices for Service Authorizations - Prior Authorizations and
Concurrent Reviews - Expedited and Standard
1. Notice to the member that the plan will not address request as expedited and
that request will be handled as standard request (if applicable) if member has
made a request for an expedited review.
 
2. Notice of plan-initiated extension (if applicable)
• Reason for extension
• How the delay is in the best interest of the member
• Any additional information that the plan requires from any source to make its
determination


3.    Notice
a   Date of service request; summary of service request
b   Reason for determination, and in cases where the determination has a
clinical basis, the clinical rationale for the determination
c   Procedure for filing an internal appeal and an explanation that an expedited
appeal can be requested if longer time frame would be injurious to member health
d.  Description of what additional information, if any, must be obtained by the
plan from any source for the plan to make an appeal decision if an internal
appeal will be requested
e.  Reference to the option of filing a Fair Hearing request after internal
appeal process is exhausted, as well as an external appeal if the service denial
is related to issues of medical necessity or experimental or investigational
nature of service
f. Must notify member of opportunity to present evidence and examine
her/his case file during appeal
g. Inform member of the availability of the clinical review criteria relied upon
in making the decision, if the action involved medical necessity or if treatment
or service was experimental or investigational
 
The plan must notify members of the availability of assistance (for language,
hearing, speech issues) if member wants to file appeal and how to access that
assistance.



--------------------------------------------------------------------------------




APPENDIX L


MANAGED LONG-TERM CARE ENROLLEE RIGHTS


The following identifies, at a minimum, managed long-term care demonstration
Enrollee rights, and the language that must be used when communicating these
rights to Potential Enrollees, Applicants and Enrollees in written material.
 


·
You have the Right to receive medically necessary care.



·
You have the Right to timely access to care and services.



·
You have the Right to privacy about your medical record and when you get
treatment.



·
You have the Right to get information on available treatment options and
alternatives . presented in a manner and language you understand.



·
You have the Right to get information in a language you understand; you can get
oral translation services free of charge.



·
You have the Right to get information necessary to give informed consent before
the start of treatment.



·
You have the Right to be treated with respect and dignity.



·
You have the Right to get a copy of your medical records and ask that the
records be amended or corrected.



·
You have the Right to take part in decisions about your health care, including
the right to refuse treatment.



·
You have the Right to be free from any form of restraint or seclusion used as a
means of coercion, discipline, convenience or retaliation.



·
You have the Right to get care without regard to sex, race, health status,
color, age, national origin, sexual orientation, marital status or religion.



·
You have the Right to be told where, when and how to get the services you need
from your managed long term care plan, including how you can get covered
benefits from out-of-network providers if they are not available in the plan
network.



·
You have the Right to complain to the New York State Department of Health or
your Local Department of Social Services; and, the Right to use the New York
State Fair Hearing System and/or a New York State External Appeal, where
appropriate.



·
You have the Right to appoint someone to speak for you about your care and
treatment.




--------------------------------------------------------------------------------




APPENDIX M


MANAGED LONG-TERM CARE PLAN INFORMATION REQUIREMENTS


INFORMATION AND LANGUAGE REQUIREMENTS PURSUANT TO 42 CFR 438.10
 
STATE AND PLAN RESPONSIBILITIES
 
Written Materials
Reg - Establish a methodology for identifying the prevalent non-English
languages spoken by enrollees and potential enrollees throughout the State.
"Prevalent" means a non-English language spoken by a significant number or
percentage of potential enrollees and enrollees in the State. The State must
make available written information in each prevalent non-English language.
Reg - the State must require each MCO, PIHP, PAHP, and PCCM to make its written
information available in the prevalent non-English languages in its particular
service area.


•
For Statewide materials, DOH has defined prevalent language of
potential enrollees for written material as primary language of 5% or more of
65+ population (based on 65+ population in NYS from 2000 census) for
potential enrollees. Those languages are English and Spanish.

   
This standard applies to the State MLTC Consumer Guide which will be translated
into Spanish. It has been distributed through SOFA, the LDSS, plans and included
on the SDOH Website.

 
•  
All plans are required to translate all written materials into Spanish if 5% or
more of the population in a county which it serves speaks Spanish as a primary
language (according to 2000 U.S. Census data). If plan doesn't meet census
criteria for Spanish translation, but Spanish is defined as a prevalent language
under other criteria, then plan will be required to translate all written
materials into Spanish.



•  
Additionally, all plans are required to translate all written materials into
prevalent languages.



•  
DOH defines a prevalent language as a language spoken by at least 5% of the
plan's enrolled population or 50 members, whichever is less. Census data are
used as the basis for defining prevalent languages.



•
DOH requires in the MLTCP/DOH contract that plans meet the necessary
requirements.




--------------------------------------------------------------------------------




Oral Translation
Reg - State must make oral interpretation services available and require each
MCO, PIHP, PAHP, and PCCM to make those services available free of charge to
each potential enrollee and enrollee.


•  
Oral interpretation services (via ATT Language Line, staff capabilities, etc.)
are available through every LDSS. In DOH all BCCI staff have access to telephone
interpretation services.



•  
All plans currently have capability for oral translation services, through
staff, telephone translation, electronic translation device, etc.



•  
DOH requires in the MLTCP/DOH contract that plans meet necessary requirements
for oral translation services.



Notifying Potential and Actual Enrollees About Translation Services
Reg -The State must notify enrollees and potential enrollees, and require each
MCO, PIHP, PAHP, and PCCM to notify its enrollees: (i) That oral interpretation
is available for any language and written information is available in prevalent
languages and (ii) How to access those services.


•  
There are statements about oral translation service availability and the right
to free language assistance services in the State MLTC Consumer Guide and the
plan member handbooks.



•  
DOH requires in the MLTCP/DOH contract that plans meet necessary requirements
for notification of availability of oral translation services.



Alternative Formats
Reg - Written material must (i) Use easily understood language and format; and
(ii) Be available in alternative formats and in an appropriate manner that takes
into consideration the special needs of those who, for example, are visually
limited or have limited reading proficiency.  


•   DOH makes materials available in an alternative format.

• 
Plans must select the alternative format(s) to be used (e.g., audiotapes,
reading content of written materials to prospective applicants/enrollees) and
obtain DOH approval of the selection.

• 
Plans will ensure that their member services staff screen calls for those
individuals who might need materials in alternative formats.

•   Plan guidelines require written material in easily understood and readable
formats.



 

--------------------------------------------------------------------------------




Information for Potential Enrollees
Reg: (l)The State or its contracted representative must provide the information
specified in paragraph (2) to each potential enrollee as follows: (i)At the time
the potential enrollee first becomes eligible to enroll in a voluntary program,
or is first required to enroll in a mandatory enrollment program, (ii) Within a
timeframe that enables the potential enrollee to use the information in choosing
among available MCOs,PIHP,PAHPs, or PCCMs. (2) The information for potential
enrollees must include the following: Names, locations, telephone numbers of,
and non-English language spoken by current contracted providers.
 

•     DOH defines potential enrollee as an individual who makes inquiry of the
plan.

•
The State MLTC Consumer Guide includes a statement that indicates the reader
should check with the plan in which s/he is interested to find out which
languages are spoken by which providers.

•   Plan provider directories are required to identify the languages spoken by
providers.

•
Plan handbooks also must include a statement (in Spanish and other prevalent
languages as appropriate) that directs potential enrollees to call the plan to
obtain the most current information about languages spoken by participating
providers.

•
The State MLTC Consumer Guide includes information on all plans in the State,
their service areas and contact numbers.

•
Plans are required to provide information on all plans in the State, their
service areas and contact numbers. This will be accomplished by the plans'
distribution of the State MLTC Consumer Guide with their handbooks.

•
DOH requires in the MLTCP/DOH contract that plans meet necessary requirements
for notifying potential enrollees and enrollees about the availability of
non-English speaking providers.

--------------------------------------------------------------------------------




APPENDIX X


Modification Agreement Form
 
 

--------------------------------------------------------------------------------


 
APPENDIX X


Agency Code
Contract No.
Period
Funding Amount for Period

 
This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through ,
having its principal office at (hereinafter referred to as the STATE), and
hereinafter referred to as the CONTRACTOR), for modification of Contract Number
as amended in attached Appendix(ices).


All other provisions of said AGREEMENT shall remain in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures.


CONTRACTOR SIGNATURE
By:
STATE AGENCY SIGNATURE
By:
 
Printed Name
Title:
Printed Name
Title:
Date:
Date:
 
 
State Agency Certification:
In addition to the acceptance of this contract, I also certify that original
copies of this signature page will be attached to all other exact copies of this
contract.
 

 
STATE OF NEW YORK
County of ___________________
 
On the ______________  day of __________ , before me personally appeared
_____________________________, to me known, who being by me duly sworn, did
depose and say that he/she resides at ______________, that he/she is the
___________________ of ______________, the corporation described herein which
executed the foregoing instrument; and that he/she signed his/her name thereto
by order of the board of directors of said corporation.
(Notary)


STATE COMPTROLLER'S SIGNATURE
 
Title:
 
Date:




 
APPENDIX X
2007
 